PRODUCTION SHARING CONTRACT
FOR THE
JOINT PETROLEUM
DEVELOPMENT AREA

CONTRACT AREA - JPDA 11-106

13 April 2013

4© 4 aw
Contents

Article 1

Article 2

Article 3

Article 4

Article 5

luterpretation ......... oa)
Ll Definition: 9
12 Heading: 2
1.3 Further Interpretation . 2
14 Annexes..... 3
1.5 Joint and § 3
1.6 Operator 3

Scope and Term

2.1
2.2
2.3
2.4
2.5
2.6

Relinquishment of Blocks

3.1
3.2
3.3

3.4
3.5

Work Programmes and Budget.....

Scope
Conditions Preceden
Effective Date and Term
Grounds for Termination
Designated Authority to give Notice.
Surviving Obligations

DEB Row

uw

Relinquishment of Exploration Are:
Relinguishment of Development Area ..

Termination of Agreement and Continuing Obligations i in respect of Relinquished
Area.

Gas Retention Area.
Oil Retention Area ..

41 Commitment in Exploration Period .. 8
42 Performance of Exploration Work Programme and Budget

4.3 Consequences of Non-Performance :
44 Work Programmes and Budgets.. 9
45 Emergency and Other Expenditures Outside Work Programmes and Budgets .

4.6 Exploration ae

47 Discovery and Appraisal for Discoveries.

48 Commercial Discovery........

49 Development Pian

410 Development Work Programmes and Budgets ..

4.11 Approved Contracts.

4.12 Decommissioning...

4.13 Decommissioning Security..

Conduct of Work.

5.1 Proper and Workmanlike Manner ........sceceneeeee

Article 6

Article 7

Article 8

Article 9

Article 10

Article 11

Article 12

5.2 Access to Contract Area ..

5.3 Health, Safety and the Environment.
54 Goods, S

5.5 Flaring ........

3.6 Operator and its Sub-Contractor:

Recoaverable Costs
6.1 Generally ....
6.2 Recoverable Cost

Sharing Of Petrojeum...

vA Determination of Shares :
7.2 Option of Designated Authority -28
7.3 Lifting.........

14 Title and Risk..
7S Payment on Account

Valuation of Petroleum...
RY Point and type of Valuation
8.2 Value of Crude Oil
8.3 Value of Natural Gas
8.4 Price Payable.

Paymeuts.
a1 Fees
9.2 Payment Mechanism
9.3 Tale Payment...
94 Minimum Payment

Provision of Goods and Services.
10.1 Notice...
10.2. Contracts Not Requiring Designated Authority's Approval ....
10.3. Tender Invitations .

10.4 Emergencies
10.5 Other Information to be Provided

Title to Equipment.
11.1 Property
11.2 Retentio

Consultation and Arbitration sesssenene 32
12.1 Arbitration
\2.2 Procedure.
12.3. Location and Language

Article 13

Article 14

Article 15

Article 16

Article 17

Article 18

Article 19

Article 20

12.4 Commercial Arangement: Waiver of Sovereign Lnnunity.
12.5 Obligations Continue During Arbitration

Financial and Technical Data, Records and Reports ...........
13.1 Ownership... oe

13.2 Records, Storage. Retrieva] and Submission
13.3 Reports...

13.4 Expon of Data and Information...
13.5 Use of Data and Information...
13.6 Confidentiality of Data and Information .
13.7 Trade Secrets...

Management of Operations.
14.1 Constitution of Committee
14.2. Meetings

Third Party Access......
15.1 Third Party Access .

Audit...
16.1 Independent Audit
16.2 Designated Authority Audi
16.3. Exceptions ......
16.4 Contractor to Assis!
16.5 Affiliates

Indemnity and Insurance .....

17.4 Indemnity
17.2

Force Majeure...
18.1 Force Majeure Relief.
18.2 Procedure
18.3. Consultation
184 Third Parties.
18.5 Extension of Tim

Restrictions on Assignment and Change in Control
19.1 Assignment........
19.2. Change in Control

Other Provisions
20.1 Notices..
20.2. Applicable Law

20.3. Third Party Rights ...

20.4 Amendments/Modifi

20.5 Entire Agreement...
Annex A - Part 1 - JPDA 11-106 CONTRACT AREA DESCRIPTION .....ecessceeesteeseeeesee 44
Annex A — Part 2 - JPDA 11-106 CONTRACT AREA DESCRIPTION .......cccssuessssseseeesenees 47
Annex B- MAP OF CONTRACT AREA... cecsscsessersesssesssesssesnessesscesesoesaceresseusarecasesnsenssssaseneeenegst 49

Annex C - ACCOUNTING PROCEDURE.

Re CHM IADR WE

Purpose and Definitions...
Accounting Records
Language and Units of Account
Exploration Costs
Appraisal Costs
Capital Costs...
Operating Costs... cee
Decommissioning Costs Reserv

Miscellaneous Receipts
Ineligible Costs
Other Matters
Surface Right
Labour and Associated J.abour Costs ve
‘Transportation and Employee Relocation Costs
Charges for Services..

Communications .....
Office, Storage and Miscellaneous Facilities
Feological and Enviroument.
Material Costs
Rentals, Duties and Other Assessments
Insurance and Losses.........
Legal Expenses
Claims...

Training Costs... eee
General and Administrative Costs
Other Expenditures
Duplication
Production Information ........
Submission of Production Statement......0.0..00-4+
Value of Production and Pricing Statement Information.
Submission of Value of Production and Pricing Statement.

7A Quarterly Statement.
72 Preparation and Submi
73 Annual Statement...
8&1 Quarterly Statement.
8.2 Aanua) Statement

Annex D ~ PROPOSALS FOR TIMOR-LESTE LOCAL CONTENT ....eececcseseescesitennanennies 63

{ A
+ “x
A KX | pave
PRODUCTION SHARING CONTRACT

CONTRACT AREA - JPDA 11-106

This Agreement, which has been approved by the Joint Commission, is a Production Sharing Contact and is subject
to the Treaty and the Code.

BETWEEN

the Timor-Leste Autoridade Nacional do Petréleo as the Designated Authority established under the Treaty,
party of the first parr,

AND
Eni JPDA (t-t06 B.V. a corporation organised and existing under the laws of the Netherlands; INPEX Offshore
Timor-Leste, LTD. a corporation organised and existing under the laws of Japan; and TIMOR GAP PSC 11-106,

Unipessoal, Limitada a corporation organised and existing under the laws of Timor-] cste, collectively called the
“Contractor”, parties of the second part;

(Both referred to individually as a “Party” or collectively as the “Parties”).
Whereas:

A Petroleum existing within the Joim Petroleum Development Area is a resource lo be exploited jointly by
Timor-Leste and Australia;

B. the Designated Authority, with the Joint Commission's approval, has the power {o enter into Production
Sharing Contracts according to the Code article 5.1(b)(ii);

Cc. the Designated Authority entered into 2 Production Sharing Contract with the JPDA 06-105 contractors on
24 July 2006 for the centract area JPDA 06-105 to explore for, develop and exploit Petroleum;

D. within the contract area of JPDA 06-105 the PDA 06-105 contractors made a Discovery and the Discovery

| was named Kitan for which a Development Plan was submitted and approved with Production starting in
2011:

' LE. all of the contract area for PSC 06-105, save the Development Area for Kitan, would have been

i relinquished on 21 Sepiember 2011;

FL the Designated Authority agreed to, with the approval of the Joint Commission, extend the final
relinquishment datc of the exploration area under the JPIDA 06-105 PSC to 10 February 2012 and consent
to such relinquishment was provided by the ANP on I] April 2013;

G. the JPDA 06-105 contractors have ongoing Production at Kitan next to the Contract Area;
H. the Kitan Production is expected to have peak Production carly in the Production phase and the expected
| Production period is limited to about 7 years:
|
1 if a Discovery is made within the Contract Area, the Designated Autherity and the Joint Commission
und nid that a Development may make use of the Kitan facilities:

the Contractor wishes w undertake L'xploration within the Contract Area, including a firm commitment
well on the Lanjara prospect, and to join and assist the Designated Authority in developing and exploiting
Petroleum in the Contract Area for the benefit of the people of Timor-I.este and Australia:

{imor-Leste and Austratia therefore consider it to be in the public interest that further Exploration is
conducted in the Conusct Area and that Exploration wells are drilled in the prospects in the Contract Area
as soon as possible in order to develop any Discoveries while Kitan js still in place;

therefore the Contractor and the Designated Authority have agreed to enter into this Production Sharing
Contract to enable Exploration and Development within, and exploitation of Petroleum from, the Costyact
Area;

the Contractor has the financial capabi the technical knowledge and technical ability, to carry on
the Petroleum Operations in a manner wholly consistent with the Trealy, the Code and this Agreement.

NOW, THEREFORE, it is agreed:

Article 1 Interpretation

1.4 Definitions
In this Agreement:
“Accounting Records” has the meaning given in Clause 1.2 of Annex C;
“Agreement” means this Production Sharing Contract;
“Appraisal” means any appraisal activities, including appraisal wells, the purpose of which at the time such
activity is commenced is 10 appraise and evaluate the extent, volume or the quality of Petroleum reserves

contained in a Discovery (including the commerciality of them), and all related activities;

“Appraisal Costs” has the meaning given in Clause 2.2 of Annex C;

pproved Contract” means a contract made by the Contractor and approved by the Designated Authority
as a part of a Development Plan;

“Associated Gas” means Natural Gas, commonly known as gas-cap gas, which overlies and is in contact
with significant quantities of Crude Oil in a Reservoir, and solution gas dissolved in Crude Oil in a
Reservoir;

“Capital Costs” has the meaning given in Clause 2.3 of Annex C;

“Code” means the Petroleum Mining Code agreed and adopted by Timor-Leste and Australia pursuant to
Article 7(a) of the Treaty, as amended, varied, modified or replaced from time to time, and regulations

made and directions given under it,

“Commercial Discovery” means a discovery of Petroleum that the Contractor declares commercial as
contemplated in sub-Article 4.8(a):

“Commercial Production” commences when commissioning and test production having been concluded,
the first day of the first period of thirty (30) consccutive days during which the average level of regular
production delivered for sale on the twenty five (25) highest production days in the thirty-day period
reaches a Icvel of regular production delivered for sale determined by the Designated Authority:

“Committee” has the meaning given in sub-Article 14.1;

“Contract Area” means the area specified in Annexes A and B, but not any part of it which has been
relinquished under Article 3:

“Contract Year” means a period commencing on the Effective Date, or on any anniversary of it, and ending
immediately before the next anniversary of it;

“Cost Recovery Statement” has the meaning given in Clause 7 of Annex C;

“Crude Oil Field” means:

(a) a single Reservoir, or
(b) multiple Reservoirs al] grouped on, or related to, the same geological structure, or stratigraphic
conditions,

which contain hydrocarbons in a liquid state in the Reservoir with or without Associated Gas and from
which Crude Oil and Associated Gas may be produced:

“Decommission™ means. in respect of the Contract Area or a part of it, as the case may be, to abandon,
decommission, transfer, remove and/or dispose of structures, facilities, installations, equipment and other
property, und other works. used in Petroleum Operations in the area, to clean up the area and make it good
and safe, and to protect the environment

“Decommissioning Costs Reserve” means the cumulative amount of monies provided in each Calendar
Year for the funding of the Decommissioning Plan pursuant to paragraph 4.12(d);

“Decommissioning Plan” means a plan of works, and an
Deco

mate of expenditures therefore, for
issioning, including environmental, engineering and feasibility studies in support of the plan;

“Decommissioning Security Agreement” means an agreement between the Designated Authority and the
Contractor as mentioned in sub-Article 4.13:

“Development” means operations designed to recover Petroleum trom a Reservoir for commercial purposes
and includes design, construction, installation, drilling (but excludes drilling for the purposes of
Exploration or Appraisal), and all related activities;

“Development Area™ has the meaning given in sub-Article 4.8;

“Development Plan” means a development plan for a Development Area, as referred to in sub-Article 4.9;
“Development Work Programme and Budget” has the meaning in sub-Article 4.10;

“Discovery” means a discovery of Petrolcum in a Reservoir in which Petroleum has not previously been
found that is recoverable at the surface in a flow measurable by conventional petroleum industry testing
methods,

“Effective Date” bas the meaning given in sub-Article 2.3;

“Exploration” means, any exploration activities, inchiding geological, geophysical, geochemical and other
surveys, investigations and tests, and the drilling of, core holes, stratigraphic tests, exploration wells and
other drilling and testing operations for the purpose of making a Discovery, and all related activities;

“Exploration Costs” has the meaning given in Clause 2.) of Annex C;

“Exploration Period” means the Initial Exploration Period and/or the Second Exploration Period as per sub-
Article 4.1 of this Agreement;

“Exploration Work Programme and Budget” has the meaning given in sub-Asticle 4.1;
“Field” means a Gas Field or a Crude Oil Field from which Petroleum may be produced,
“First Year* means the Calendar Year in which Commercial Production commences;
“Force Majeure” has the meaning given in Article 18:

“ICC” means the International Chamber of Commerce;

“Tncligible Costs” has the meaning given in Clause 2.8 of Annex C;

“Initial Exploration Period” means Contract Years ] and 2;

“Insolvency Event” has the meaning given in sub-Section 1.1 of the Code;

“PDA 06-105 contractors” means the companies holding an interest in PSC JPDA 06-105 which, at the
time of entry into this Agreement, are Eni JPDA 06-105 Pry Td, INPEX TIMOR SLA, LID. and Yalisman
Resources (JPDA 06-105) Pty I.td:

“Loan Facility” means any overdrafi, loan or other financial facility or accommodation (including any
acceptance credit, bond. note, bill of exchange or commercial paper, finance lease, hire purchase
agreement, trade bill, forward sale or purchase agreement, or conditional sale agreement. or other
transaction having the commercial effect of a borrowing);

“Miscellancous Receipts” has the meaning given in Clause 2.7 of Annex C:

“Natural Gas Field” means:

(a) a single Reservoir; or
(b) multiple Reservoirs grouped on, or related to, the same geological structure, or stratigraphic
conditions;

in which Non-Associated Gas exists naturally under Reservoir conditions of temperature and pressure:
“Non-Associated Gas” means Natural Gas which is not Associated Gas,

“Operating Costs” has the mcaning given in Clause 2.4 of Annex C;

“Production” means any Petroleum exploitation or export activities, but not Development:
“Production Statement” has the meaning given in Clause 5.1 of Annex C;

“Quarter” means a period of three months beginning on January 1, Apcil 1, July 1 or October | of cach
Calendar Year;

“Recoverable Costs” has the meaning given in Amicle 6;

“Second Exploration Period” means Contract Year 3:

“Security” means:

(a) a standby letter of credit issucd by a bank;

(b) an on-demand bond issued by a surety corporation;

(c) a corporate guaranice: or

(a) any other financial security acceptable to the Designated Authority,

and issued by a bank, surety or corporation acceptable to the Designated Authority and having a credit
rating indicating that it has sufficient worth to pay its obligations in all reasonably foresecable

circumstances;

“Treaty” means the Timor Sea Treaty between the Government of Timor-J-este and the Government of
Australia signed on 20" May 2002:

“United States Dollars” means the lawfvl currency of the United States of America;

pe
“Uplitt” has the meaning given in Clause 2.6 of Annex C:

“Valve of Production and Pricing Statement” has the meaning given in Clause 6 of Annex C: and

“Work Programme and Bud;

means a work programme for Petroleum Operations and budget therefore

approved in accordance with this Agreement.

1.2

Headings

As used herein, beadings are for convenience and do not form a part of, and shall not affect the
interpretation of. this Agreement.

1.3

Further Interpretation

In this Agreement, unless the contrary intention appears:

(a)

)

(c)

(3)
(e)
0)
(g)
(h)

(i)

6)

(k)

(ly

(m)

the words "including" and “in particular” shall be construed as being by way of illustration or
emphasis only, and shall not be construed as, nor shall they take effect as, limiting the generality
of any preceding words:

a reference to an Article, sub-Article, paragraph, sub-paragraph or to a Clause or an Annex, is to
an Aniicle, sub-Article, paragraph, sub-paragraph of or to a Clause of an Annex to this Agreement;

a reference to an agreement (including this Agreement) or instrument, is to the same as amended,
varied, novated, modified or replaced from time to time;

“person” includes a corporation or other legal entity;

the singular includes the plural, and vice versa;

any gender includes the other,

an agreement includes an arrangement, whether or not having the force of law;

a reference to the consent or approval of the Designated Authority means the consent or approval,
in writing, of the Designated Authority and in accordance with tbe conditions of that consent or
approval:

“law” includes the Treaty and the Code;

reference to any English legal concept, term, action, remedy, method of judicial proceeding, legal
document, legal status, court or official is, in any jurisdiction other than England and Wales, a

reference to what most nearly approximates in that jurisdiction to that reference;

“contiguous area” means a Sub-Block, or a number of Sub-Blocks gach having a point in common
with another such Sub-Block;

where a word or expression is defined, cognate words and expressions shall be construed
accordingly;

terms have the meaning defined in the Code;

and this Agreement shall inure to the benefit and burden of the Parties, their respective successors and
pennitted assigns.

12

{te yl

{ 4
1.4

Annexes

If there is a conflict. the main body of this Agreement prevails over an Annex.

1.5

Joint and Several Liability

Tf the Contractor is more than one person, the obligations and liabilities of the Contractor under this
Agreement are the obligations and liabilities of them all, jointly and severally.

1.6

(a)

(b)

24

@)

Operator

The appointment of an Operator by the Contractor shaj] be subject to prior approval by the
Designated Authority where:

(i) there is more (han one Authorised Person in respect of a particular Authorisation and the
person appointed as Operator is one of those Authorised Persons: or

(ii) the person appointed as Operator is not an Authorised Person.

Except with the prior approval of the Designated Authority as required under paragraph !.6(a), the
Contractor shall not permit any person to exercise any function of ap Operator.

For all purposes of this Agreement, the Operator shall represent the Contractor, and the
Designated Authority may deal with, and rely on, the Operator. The obligations, liabilities, acts
and omissions of the Operator are, additionally, the obligations, liabilities, acts and omissions of
the Contractor.

The Operator shall establish its head operations office in Timor-Leste.
Any change in Operator shall be subject to the prior approval of the Designated Authority.
Where the Designated Authority determines that an Operator is no longer competent to be an

Operator, the Designated Authority, with the approval of the Joint Commission, may. by written
notice to the Operator and to the Contractor, revoke its approval.

Article 2 Scope and Term

Scope

This Agreement, and the rights, intcrests and benefits of the Contractor, and the obligations and
liabilitics of the Designated Authority, under it, are subject to the Treaty and the Code. The
Contractor and the Designated Authority shall comply with the terms of the Treaty, the Code,
Regulations and Directions made in accordance with the Code, and this Agreement.

(b)

(c)

J)

2.2

(a)

{b)

2.3

@)

(b)

Subject to this Agreement. the Contractor:

(i)

(iiy
(iii)

shall, and hay the exclusive right to, carry on Petroleum Operations at its sole cost. risk
and expense:

shall provide all human, financial and technical resources therefor; and

shall, as farther provided in this Agre¢ment, share in Petrolcura from the Contract Area.

The Contractor is not authorised fo carry on Petroleum Operations in any part of the JPDA outside
the Contract Area, other than in accordance with an Access Authorisation granted to it by the
Designated Authority under Article 9 of the Code.

This Agreement does not authorise the Contractor to process Petroleum beyond the Field Export
Point, and no expenditure in respect of further processing shall be a Recoverable Cost.

Conditions Precedent

This Agreement is conditional on:

10)
(ii)

(iii)

(iv)

the appointment of ao Operator in accordance with sub-Section 4.5 of the Code:

if the Contractor is more than one person, the conclusion of a Joint Operating Agreement,
and such agreement coming into ful) force and effect (subject only to satistaction of this
condition);

the Contractor providing the Designated Authority with a Security (in form and content
satisfactory 10 the Desiguated Authority) for the performance of the Contractor's
minimum work and expenditure obligations; and

the Contractor demonstrating, to the satisfaction of the Designated Authority. that it has
complied with its obligations under sub-Anticle 17.2 in regard to insurance.

If the conditions mentioned in paragraph 2.2(a) are not fulfilled before the sixtieth (60") day after
the date of this Agreement, this Agreement shall terminate and be of no further force or effect.

Effective Date and Term

The effective date of this Avreement is the date on which al] of the conditions precedent set out at
sub-Article 2.2 have been satisfied (“Effective Date”). The Designated Authority shall notify the
Contractor in writing that the conditions precedent have been satisfied.

This Agreement shall terminate on the first to occur of:

@

i)
(iii)
(iv)

all of the Contract Area being relinquished pursuant to Article 3;
the Parties so agreeing:
termination pursuant to sub-Anticle 2.4; or

the Treaty ceasing to be in force.

-
2.4

(a)

25

Grounds for Termination

Where a Contractor:

(i) has not complied with any plan. approval, condition or tern) to which this Agreement is
subject,

(ii) has not complied with the Code:

(it) has knowingly provided false information to the Designated Authority in connection with

this Agreement,

(iv) has not paid any amount payable by it under the Code or under this Agreement within a
period of three (3) months after the day on which the amount became payable; or

tv) is subject to or commits an Insolvency Event,

the Designated Authority may, with the approval of the Joint Commission, on that ground. by
instrument in writing served on the Contractor terminate this Agreement.

The Designated Authority shall not terminate this Agreement due to one or more of the relevant
grounds identified in sub-paragraphs 2.4(a)(i)-(iv) unless there has been a material breach by the
Contractor of one of those grounds.

Where this Agreement expressly grants the Designated Authority a right to terminate this
Agrecment, that right shall be exercised in accordance with the reyuirements of sub-Articles 2.4
and 2.5.

Designated Authority to give Notice

Except in relation to an Insolvency Event, in which case the Designated Authority may terminate this
Agrecment forthwith, the Designated Autbority shall not terminate this Agreement unless:

(a)

(b)

(c)

2.6

{a)

(b)

it has, by instrument in wnting served on the Contractor, given not less than thirty (30) days notice
of its intention to so terminate this Agreement;

it has, in the mstrument, specified a date on or before which the Contractor may submit in writing
to the Designated Authority any matters that it wishes to be considered; and

it has taken into account any information provided under paragraph 2.5(b) and any action taken by
the Contractor or other partics 10 remove that ground or to prevent the recurrence of similar
grounds.

Surviving Obligations

Temnination of this Agreement for any reason (including the passage of time), in whole or in part,
shall be without prejudice to rights and obligations expressed in the Code or this Agreement to
survive termination, or to rights and obligations accrued thereunder prior to termination, including
Decommissioning, and all provisions of this Agreement reasonably aecessary for the full
enjoyment and enforcement of those rights and obligations shall survive termination for the period
SO necessary.

If the Contractor is more than one person and circumstances arise in which the Designated
Authority may terminate an Authorisatiou, the Designated Authority may, 09 such conditions as it

3.1

(a)

6)

3.2

(a)

(b)

©)

may decide. elect to terminate this Agreement only in respect of those persons whose acts or
omissions (or in relation to whom acts, omissions or events have occurred which) have led to such
circumstances arising. if:

(i)

(i)

it is satisfied that the other persons did not connive in such acts, omissions or events, and
could not reasonably have been expected to prevent them occurring; and

it is satisfied that it is fair and reasonable to do so in all the circumstances,

and the other persons agree (including as to such conditions).

Article 3 Relinquishment of Blocks

Relinquishment of Exploration Area

At the end of the third (eu) Contract Year, the Contractor shall relinquish all of the Contract Area
other than such part thereof as is a Development Area and/or a Gas Retention Arca or Oil
Retention Area in accordance with sub-Articles 3.4 and 3.5.

If, at the end of the third BY) Contract Year, a Discovery has been made but there has been
insufficient time for the Contractor (acting, and having acted, in accordance with this Agreement)
to Appraise it, the obligation of the Contractor under sub-Article 3.1(a) shall be postponed:

@

(ii)

Gi)

for such Sub-Blocks, and to such depths as the Designated Authority may determine to be
reasonably necessary to encompass the Ficld, plus a reserve margin sufficient to cover the
probable extent of the Field;

for such period as is reasonably necessary to permit the Contractor to Appraise (or to
complete the Appraisal of) the Discovery; and

as a consequence of that Appraisal, for the Conwactor to decide whether to declare a
Commercial Discovery and, if it does so, for the Designated Authorily to declare a
Development Area in respect of it.

Refinquishment of Development Area

Except with the consent of the Designated Authority and subject to paragraph 3.2(b) below, a
Development Area shall be deemed to be relinquished on the first to occur of:

0)

i)

production from the Development Area ceasing permanently or for a continuous period of
twelve (12) months (or, if because of Forec Majeure, as is determined by the Designated
Authority in consultation with (he Contractor under sub-Asticle !8.2); and

the twenty fifth (25") anniversary of the date on which the first (1°) Development Plan in
respect of the Development Area was approved by the Designated Authonity.

Where the Contractor has entered into contracts for the sale of Natural Gas, which have been
approved as past of a Development Plan, then relinquishment shall be no earlier than the expiry
date of those contracts.

Without the conseni of the Designated Authority, the Contractor may not otherwise relinquish all
or any part of a Development Area.

16
3.3. Termination of Agreement and Continuing Obligations in respect of Relinquished

Area
(a) Als Agreement shall terminate in respect of a part of the Contract Area which is relinquished.
(b) Relinquishment of all or a part, of the Contract Arca is without prejudice to the obligations of the

Contractor to Decommission.
3.4 Gas Retention Area

(a) If the Appraisal of a Discovery of Non-Associated Gas demonstrates that the Discovery, although
substantial, is not then, either alone or in combination with other Discoveries, commercially
viable, but is likely to become so within five (5) years, the Designated Authority may, at the
request of the Contractor, declare a Gas Retention Arca in respect of it for that period. On request
of the Contractor, and after demonstration that the grant of an extended period is likely to result in
the declaration of a Commercial Discovery. the Designated Authority may extend the period of
the Gas Retention Area for such Jonger period, and on such conditions, as is considered
appropnate by the Designated Authority.

(b) This Anicle 3 (but not sub-Article 3.2) applies to and in respect of a Gas Retention Area as it docs
to and in respect of a Development Area for as long as, during that period, tho Contractor
diligently seeks to make it commercially viable, and demonstrates to the Designated Authority
that it is doing so.

(c) ‘The Gas Retention Area consists of those Sub-Blocks (forming a single contiguous area) that
encompass the Gas Field, plus a reserve margin sufficient to cover the probable and possible
extent of it, but the Designated Authority may exclude deeper formations in which no Discovery
has been made. The Designated Authority, at any time and from time to time, and whether of its
own volition or at the request of the Contractor, may:

(i) add Sub-Blocks then jn the Contract Area to;

(ii) remove Sub-Blocks from; or

(ii) vary by depth within the Contract Area,

a Gas Retention Area as may be required to ensure that it encompasses the Gas Field. The
Contractor shall relinquish any part of the Contract Area removed from a Gas Retention Arca as a
consequence of such removal or other variation if it oceurs after the time for the relinquishment

provided for in paragraph 3.1(a).

(4) The Gas Retention Arca shall be deemed to have been relinquished on the carlier of:

(i) expiry of the period mentioned in paragraph 3.4(a);
Gi) the Contractor ceasing to meet jts obligations under paragraph 3.4(b); and
(ii) the Contractor declaring a Commercial Discovery in respect of it and the Designated

Authority declaring a Development Area as a consequence thereof.

3.5 Oil Retention Area

Tf the Appraisal of a Discovery of a Crude Oil Field demonstrates that the Discovery, although substantial,
is not then, either alone or in combination with other Discoverics, commercially viable, but is likely to

7

}

+ 0-7 \A
q Zi {fe
become so within five (5) years. the Designated Authority may in its absolute discretion, at the request of
the Contractor. declare an Oi! Retention Area in respect of it, or any part thercof. for that perind on such
temns and conditions as the Designated Authority considers appropriate.

4.1

Article 4

Work Programmes and Budget

Commitment in Exploration Period

In Contract Years 1, 2 and 3 mentioned below, the Contractor shall carry ovt an Exploration Work
Programme and Budget of not less than the amount of work specified for these Contract Years below:

Contract Years | Data Evaluation | Surveys Wells
2 Evaluation of Nil ‘Two Q) firm
drillable prospects, exploration wells.
Jahal & Kuda Tasi
Discoveries apd the Two (2) contingent
outcome of any exploration or
exploration appraisal wells may
drilling. be drilled in Years
1, 2 or 3.
Evaluation of
exploration well
results.
3 Lvaluation of Nil
exploration well
results.
42 Performance of Exploration Work Programme and Budget
(a) If any well forming part of the Exploration Work Programme and Budget provided for in this
Article 4 is abandoved for any reason otber than a reason specified in paragraph 4.2(b) before
reaching the defined objectives of such well, the Contractor shall drill a substitute well. In this
event, the Exploration Period shall be extended by a period of time equal in length to the time
spent in preparing for and drilling the substitute well, including mobilisation and demobilisation
of the drilling rig, if applicable.
(b) Unless otherwise agreed by the Designated Authority, any well which forms pan of the

Exploration Work Programme and Budget provided for in this Article 4 shall be drilled to such
depth as is necessary for the evaluation of the geological formation established by the available
data as the target formation and which Good Oil Field Practices would require the Contractor to
attain, unless before reaching such depth:

(i) a formation stratigraphically older than the deepest target formation is encountered;

(i) basemem is encountered;

18

:
(id) further drilling would pres
of abnormal pressure or ex:

at an obvious danger. such as but not limited to the presence
ssive losses of drilling mud;

(iv) impencirable formations are encountered;

(v) Pewaleum bearing formations are encountered which require protecting. thereby
preventing planned depths from being reached;

(vi) the Contractor and the Designated Authority agree to terminate the drilling operation; or
(vii) the Designated Authority confirms that the drilling obligation bas been fulfilled.

In such circumstances the drilling of any such well may be terminated at a Jesser depth and shall
be deemed to have satisfied the Contractor's obligations in respect of that well.

(c) Where a well which forms part of the Exploration Work Programme and Budget provided for in
this Article 4 results in a Discovery and the Contractor informs the Designated Authority pursuant
to sub-Article 4.7 that the Discovery merits Appraisal, that well will be deemed to have met its
objective and to have satisfied the Contractor’s obligations in respect of that well.

4.3 Consequences of Non-Performance

(a) 16 in the Initial or Second Exploration Period, the Contractor carries out less Exploration than is
required of it under the Exploration Work Programme and Budget, the Designated Authority may:

(i) require that the shortfall be added to the Exploration to be carried out in the next Period;

(ii) require payment of the estimated cost of the Exploration not carried out in the Exploration
Period; or

(iii) terminate this Agreement and require payment of the estimated cost of the Exploration not
cartied out in the Exploration Period.

(b) For the purposes of the foregoing provisions of this Article 4, and of Article 6 and Annex C and
except with the consent of the Designated Authority, no work in a Development Area will be
regarded as Exploration except to the extent in respect of a formation deeper than the Field
concemed and in which no Discovery has been made.

44 Work Programmes and Budgets

Subject to sub-Article 4.5, the Contractor shall carry out Petroleum Operations substantially in accordance
with Work Prograromes and Budgets approved by the Designated Authority. Such an approval by the
Designated Authority is without prejudice to any other obligation or liability of the Contractor under this
Agreement.

45 Emergency and Other Expenditures Outside Work Programmes and Budgets

(a) Without further approval by the Designated Authority, the Contractor may over expend, by ten
percent (10%) on any line item in an approved Work Programme and Budget.

@) Without further approval by the Designated Authority, the total of all over-expenditures under
paragraph 4.5(a) under that Work Programme and Budget for that Contract Year shal] not excecd
ien porcent (10%) of the total expenditures in that Work Programme and Budget.
(c) The Contractor shall prompdy inform the Designated Authority if it anticipates (or should
reasonably anticipate) that any such limit in paragraph 4.5(b) will be exceeded and seck. in the
manner provided in this Article 4, an amendment to the appropriate Work Programme and Budget.

(d) In determining whether to approve the over-expenditures contemplated at paragraphs 4.5(a) and
pated Authority shall consider whether such increases are necessary to complete the
programme of works. provided that such increase is not the result of any failure of the Contractor
to fulfil its obligations under this Agreement.
(e) Nothing in sub-Article 4.4 or paragraph 4.5(a) precludes or excuses the Contractor from taking all

necessary and proper measures for the protection of life, health. the environment and property 1f
there is an emergency (including a significant fire, explosion, Petroleum release. or sabotage:
dent involving loss of life, serious injury to an employee, contractor or third party, or serious
property damage; strikes and nots; or cvacuation of the Operator’s personnel). As soon as
reasonably practicable, the Operator will inform the Designated Authority of the details of the
emergency and of the actions it has taken and intends to take.

4.6 Exploration

(a) The Contractor shall submit, for the approval of the Designated Authority, an Exploration Work
Programme and Budget for cach Contract Year.

(b) From time to time, the Contractor may submit, for the approval of the Designated Authority,
amendments to the Exploration Work Programme and Budget.

(c) The Contractor is nof obliged to carry out more Exploration than is required by sub-Article 4.).
4.7 Discovery and Appraisal for Discoveries

(a) The Contractor shall notify the Designated Authority of a Discovery and shall provide the
Desiguated Authority with such information in respect of it as the Code requires.

(b) As soon as reasonably practicable after a Discovery is made, the Contractor shall advise the
Designated Authority whether or not, having regard to paragraph 4.7(e), the Discovery merits
Appraisal.

(c) At such time and in such manner as the Designated Authority requires, the Contractor shall

submit, for the approval of the Designated Authority, an Appraisal Work Programme and Budget
for each Calendar Year.

(a) trom tumc to time, the Contractor may submit, for the approval of the Designated Authority,
amendments to the Appraisal Work Programme and Budget.

(e) An Appraisal Work Programme and Budget for a Calendar Year will be such as would be
undertaken by a person secking diligently to Appraise (in accordance with this Agreement) a

Discovery with a view to determining if it is, either alone or in combination with other
Discoveries. a Commercial Discovery.

4.8 Commercial Discovery

(a) The Contractor may, at any time and having regard to paragraph’4.8(b), declare that a Commercial
Discovery has been made.

20

dM y

gy
(b)

(c)

(d)

‘The declaration is wo be made in such manner. and be accompanied by such supporting data and
information, as the Designated Authority requires, including the Contractor's proposal as to that
part of the Contract Arca to be declared a Development Area.

The D ted Authority shall declare those Sub-Blocks which encompass the Field in which the
Commercial Discovery has been made plus a reserve margin sufficient to cover the probable
extent of the Field. to be a Development Area, but may exclude deeper formations in which no
Discovery has been made. The Designated Authority, at any time and from time to time, of its
own volition or that of the Contractor, may:

qa) add Sub-Blocks then in the Contract Area to;
Gi) remove Sub-Blocks from; or
(iii) vary by depth within the Conwact Arca,

a Development Area as may be required to ensure that it encompasses the Field concerned, but
not, unless the Designated Authority and the Contractor otherwise agree, after the first
Development Plan in respect of the Development Area has been approved. Tbe Contractor shall
relinquish any part of the Contract Area removed from a Development Area as a consequence of
such removal or other variation, if it occurs after the time for the relinquishment provided for in
paragraph 3.1(a).

Development Plan

Not more than twelve (12) months after the declaration of a Development Area, and in the manner
required by the Designated Authority, the Contractor shall submit, for the approval of the
Designated Authority, a Development Plan for the Development Arca.

From time to Gme. the Contactor may submit, for the approval of the Designated Authority,
amendments to the Development Plan.

A Development Plan will be assessed on the basis of whether it would be underlaken by a person
secking diligently to develop and exploit (in accordance with this Agreement) the Petroleum in the
Development Area in accordance with Good Oj] Field Practice and in a way that promotes further
investment and contributes to the long crm development of Timor-Leste and Australia.

Except with the consent of the Designated Authority, and without prejudice to the generality of
paragraph 4.9(a), a Development Plan shall include:

(i) a description of the proposed reservoir development and management programme;
Gi) details of:

(aa) the geological and the reservoir work done, together with the production profiles
simulated, in order to reach the best depletion alternative;

(bb) the production, treatment and tansportation facilities to be located in the PDA;

(ec) facilities for transporting the Petroleum from the Contract Area and the JPDA;
and

(dd) facilities, wherever located ,which are connected to any facilities mentioned in

sub-paragraphs (bb) and (cc) above and which (or the operation of which) might
affect the integrity, rsanagement or operation thereof,

2)

(iii)

(iv)
(v)

(vi)

(vii)

(viii)

(ix)

(x)

(xi)

(xii)

the production profites for al] hydrocarbon products including possible injections for the
life of the Development including the commencement of Production and the specific rates
of Petroleum production;

the projected start of Commercial Production;

the Decommissioning Plan. in such detail as the Designated Authority requires, including
a calculation of the Decommissioning costs, the annual contribution to the
Decommissioning Cost Reserve, and the Contractor's proposal for the Decommissioning
Security Agreement;

an environmental impact statement and proposals for environmente] management
covering the life of the Development;

a Contractor's proposal for ensuring the safety, health and welfare of persons in or about
the proposed Petroleum Operations;

the Contractor's proposals for:
(aa) the use of Timor-Leste goods and services;

(bb) raining and employment of nationals and permanent residents of Timor-Leste;
having regard to occupational health and safety requirements: and

(cc) processing Petroleum;

the estimated capital expenditure covering the feasibility, fabrication, installation,
commissioning and pre-production stages of the Development;

an evaluation of the commerciality of the Development. including a full economic
evaluation;

the Contractor's (and if more than one person, each such person's) proposals for
financing:

summary details and copies of:

(aa) all contracts and arrangements made or to be made by the Comtractor for the sale
of Natural Gas;

(bb) (for information purposes only) all contracts and arrangements made or to be
made by persons in respect of that Natural Gas downstream of the point at which
itis to be sold by the Contractor and which are relevant to the price at which
(and other terms on which) it is to be sold by the Contractor or are otherwise
relevant to the determination of the value of it for the purposes of this
Agreement, but not beyond the point at which it is first disposed of in an arm’s
length transaction; and

(cc) all contracts and arrangements made or to be made by the Contractor in re:
of facilities downstream of the Field Export Point for transporting, processing,
liquefying, storing, handling and delivering that Natural Gas; and

such other data and information (including in respect of insurance to be obtained by the
Contractor, and buyers and shippers of Petroleum) as the Code requires and as the
Designated Authority otherwise requires and is relevant to the Development Plan.

22
S

(ce)

The Designated Authority shall not approve a Development Plan, or an amendment to it unless:

(i) a Decommissioning Security Agreement has been concluded in respect of the
Development Arca; and

(ii) the Designated Authority has consulted with the Joint Commission in relation «@ the
Development Plan or amendment.

4.10 Development Work Programmes and Budgets

(a)

(b)
| (c)
| 4.)

@)

(b)

(c)

(d)

At such time and in such manner as the Code requires, and as the Designated Authority otherwise
requires. the Contractor shall submit, for the approval of the Designated Authority, a Development
Work Programme and Budget for each Development Area for each Calendar Year. At any time
and from time to time, the Contractor may submit, for that approval, amendments {o it.

A Development Work Programme and Budget for a Calendar Year shall be subsiantially in
accordance with the Development Plan for the Development Area.

The Designated Authority may not unreasonably witbhold ils approval of a Development Work
Programme and Budget properly submitted by the Contractor.

Approved Contracts

The Contractor may not scll or otherwise dispose of, Natural Gas from the Contract Area other
than pursuant to an Approved Contract or as otherwise may be provided in the Development Plan
or in this Agreement.

The Contractor may not use any facilities downstream of the Field Export Point for transporting,
processing, ueating, liquefying, storing, handling or delivering Petroleum other than under the
terms of an Approved Contract.

‘the Conwractor may not amend, waive, or fail to enforce, any provision of an Approved Contract
withoul the approval of the Designated Authority.

Decommissioning

The Contractor shall submit to the Designated Authority, for its approval, pursuant to sub-
paragraph 4.9(d)(v), a Decommissioning Plan for the Development Area and a schedule of
provisions for the Decommissioning Costs Reserve.

The Decommissioning Plan shall be revised and resubmitted to the Designated Authority for its
approval at such times as are reasonable having tegard to the likelihood that the Decommissioning,
Plan (including cost estimates thereunder) may need to be revised.

‘The Contractor shall carry out the Decomm!
terms.

sioning Plan substantially in accordance with its

Estimates of the monies required for the funding of the Decommissioning Plan shall be charged as
Recoverable Costs beginning in the Calendar Year following the Calendar Year in which
Commercial Production first occurs. The amount charged in each Calendar Year shail be
calculated as follows:

(i) The total Decommissioning costs at the expected date of Decommissioning shall first be
calculated.

23
4.43

(a)

(b)

(c)

5.1

(@)

b)

(ii) There shall be deducted from such total Decommissioning costs the additions made to the
Decommissioning Costs Reserve made. and taken as Recoverable Costs. in all previous
Calendar Years together with interest on such Recoverable Costs calculated to the
approved date of Decommissioning at the actval or forecast rate of Uplift (whichever is
applicable).

Gil) The residual Decommissioning costs, resulting from the calculations under sub-paragraph
4.12(d}(i) and (ii), shall then be discounted to the Calendar Year in question at the
forecast rate of Uplift for cach Calendar Year remaining until the Calendar Year of
Decommissioning.

(iv) The discounted total of residual Decommissioning costs shal] then be divided by the total
of Calendar Years remaining prior to the Calendar Year of Decommissioning
itself, including the Calendar Year in question.

(v) The resultant amount shall be the addition to the Decommissioning Costs Reserve for the
Calendar Year in question.

(vi) It is the intention of this provision that the total accumulated provision allowed, including
interest calculated to the Calendar Year of Decommissioning at the rate of Uplif, will
equal the total Decommissioning costs.

(vii) If the amount in sub-paragraph 4.12(d)(v) is a negative amount, then such amount shall

be treated as a reduction of Recoverable Costs for the Calendar Year in question.
Decommissioning Security

Prior to Decommissioning, Security pursuant to the Decommussioning Security Agreement shall
he provided by the Contractor in an amount equal to the sum of provisions made to the
Decommissioning Costs Reserve, and taken as Recoverable Costs, in all previous years together
with interest on such Recoverable Costs calculated to the end of the previous Calendar Year at the
actual rate of Uplift.

After Decommissioning commences, the Designated Authority shall at the end of each Calendar
Year review the amount of Security required for the outstanding Decommissioning and shall take
into consideration any Decommissioning costs that have already been incurred.

Failure of the Contractor to provide Security and otherwise to fulfil its obligations under the
Necommissioning Security Agrecment, shall be a breach of this Agreement.

Article 5 Conduct of Work

Proper and Workmanlike Manner

The Contractor shall carry out Petroleum Operations, and shall procure that they are carried owt. in
a proper, efficient and workmanlike manner, and in accordance with the Code, this Agreement and
Good Oil Field Practice.

In particular, the Contractor shall carry out Petroleum Operations, and procure that they are
carricd out, in such a manner as is required by paragraph 5.1(a) to:

(i) protect the cnvironment, ensure that Petroleum Operations result in minimum ecological
damage or destruction, and clean up pollution;
Gi)
(iti)

(iv)

wv)

(vi)

(vii)

(viti)

(x)

(x)
(xi)

ensure the safety, health and welfare of persons in or about the Petroleum Operations,

maintain in safe and good condition and repair all structures, facil . histallations,
equipment and other property. and other works. used or to be used in Petroleum
Operations:

on the earlier oft
(aa) termination of this Agreement; and

(bb) when no longer required for Petroleum Operations:

and, in cither case:

(cc) except with the consent of the Designated Authority; or

(dd) unless this Agreement othcrwise provides,

abandon, decommission, transfer, remove and/or dispose of all structures, facilities,
installations. equipment and other property, clean up the Contract Area and make ir good
and safe, and protect the environment, to the satisfaction of the Designated Authority;

control the flow and prevent the waste or escape of Petroleum, water or any product used
in or derived by processing Petroleum:

prevent the escape of any mixture of water or drilling fluid with Petroleum or any other
matter,

prevent damage to Petroleum-bearing strata in or oulside the Contract Area;
except with the consent of the Designated Authority, kcep separate:
(aa) cach Reservoir discovered in the Contract Area: and

(bb) such of the sources of water discovered in the Contract Arca as the Designated
Authority directs;

prevent water or any other matter entering any Reservoir through wells in the Contract
Area, except when required by, and in accordance with, the Development Plan and Good
Oil Field Practice;

minimise interference with navigation and fishing; and

remedy in a timely fashion any damage caused to the environment.

5.2 Access to Contract Area

Subject to law and to this Agreement, the Contractor may enter and Jeave the Contract Area at any time for
the purposes of Petroleum Operations.

5.3 Health, Safety and the Environment

(a) Within three (3) months of the Fffective Date, the Contractor shall submit to the Designated
Authority, for its approval, plans in regard to:

i
un

han
ie
q@) the health, safety and welfare of persons in or affected by Petroleum Operations: and

(ii) the protection of the environment (including the marine environment and the atmosphere
and the prevention of pollugon),

in order to reduce the risks to the personnel and the environment so they are as low as reasonably
practicable. The plans shal] be reviewed annually and amended from time to time as may be
necessary fo ensure its continuing compliance with Good Oil Field Practice.

(b) Notwithstanding anything elsewhere contained in this Agreement, the Contractor shall clean up
pollution resulting from Petroleum Operations to the satisfaction of the Designated Authority, and
meet the costs of so doing to the extent done by anyone else (including the Designated Authority).

5.4 Goods, Services, Training and Employment

The Contractor shall take reasonable steps to comply with the proposals submitted as Annex D to this
Agreement in respect of training, employment and the acquisition of goods and services. and shall:

(a) give persons based in Timor-Leste a real opportunity to compete for delivery of goods and
services, provided they are offered on competitive terms and conditions;

(b) with due regard to occupational health and safety requirements, give preference in employment in
Petroleum Operations to nationals and permanent residents of Timor-Leste; and

(c) within thirty (30) days of the end of each calendar year, submit to the Designated Authority a
report demonstrating compliance with the above obligations.

§.5  Flaring

Except with the consent of the Designated Authority, or in an emergency, the Contractor shall not flare
Petroleum.

5.6 Operator and its Sub-Contractors

The Operator. and only the Operator, may carry out Petroleum Operations, and may do so by itself, its
agents and sub-convactors. This sub-Anticle 5.6 docs not relieve the Contractor of any obligation or
liability under this Agreement; and the carrying out of Petroleum Operations by its agents or contractors
does not relieve the Operator (or the Contractor) of any obligation or liability under this Agreement.

Article 6 Recoverable Costs
6.1 Generally

(a) The Contractor's accounts shall be prepared and maintained in accordance with Annex C.

(b) Only costs and expenses incurred by the Operator in carrying on Petroleum Operations, including
additions to the Decommissioning Costs Reserve, and (unless the Contractor is only one person
and the Contractor and the Operator are that person) properly charged to the Contractor under an
agreement made between them and consented to by the Designated Authority, arc Recoverable
Costs. but without prejudice (o any other provision of this Agreement which would result in any
such cost or expense not being a Recoverable Cost.

26
6.2

Recoverable Costs

In cach and every Calendar Year, Recoverable Costs are, subject as further provided in Annex C. the sum

of those of the following that are not Ine!

(a)

(v)
(c)

(a)

ble Costs:

the sum of:

(i) Recoverable Exploration Costs;

i) Recoverable Appraisal Costs;

(iii) Recoverable Capital Costs; and

(iv) Recoverable Operating Costs,

incurred in that Year;

additions to the Decommissioning Costs Reserve, if any, allowable in that Year;

Recoverable Costs in the previous Calendar Year, to the extent in excess of the value of the
Contractor's share of Petroleum under sub-paragraph 7.1(b)(i) in that previous Calendar Year;

plus

a Quarterly amount equal to the product of the rate of Uplift and the Quatierly balance of the
outsianding Recoverable Costs;

less Miscellancous Receipts and Jess any deductions pursuant to paragraph 7.4(a).

7A

In each Calendar Year, the Parties shall take and receive the following shares of every grade and quality of

Article 7 Sharing Of Petroleum

Determination of Shares

Petroleum as and when if is delivered at the Field Export Point:

(2)

(b)

(c)

ithe Designated Authority:

(i) a royalty of five (5) percent: plus

(ii) its share of any balance as mentioned in paragraph 7.1{¢);
the Contractor.

(i) ninety five (95) percent but not more than is equal in valuc to Recoverable Costs tor the
Calendar Year concerned; plus

(i) its share of any balance as mentioned in paragraph 7.1(c);

any Petroleum not taken by the Contractor under sub-paragraph 7.1(b)(i) shall be shared as to
forty (40) percent by the Designated Authority and as to sixty (60) percent by the Contractor.
7.2

(a)

(b)

73

(a)

(b)

4

(a)

)

(©)

(3)

75

@)

Option of Designated Authority

Unless the Designated Authority elects otherwise as per paragraph 7.2(b), the Contractor shall
take and receive. and dispose of in common stream with its own share and on terms no Jess
favourable to the Designated Authority than the Contractor receives for its own share. the
Designated Authority’s entire share of Petroleum.

The Designated Authority may make an election to take and separatcly dispose of the Designated
Authority’s share of Petroleum. Unless the Contractor otherwise agrees, which agreement will not
be unreasonably withheld, the Designated Authority may not so elect other than:

(i) in respect of all, or the same percentage of all, of the Designated Authority’s shares of
Crude Oi} for and throughout each Calendar Year, on not less than ninety (90) days prior
written notice to the Contractor before the start of the Calendar Year concerned; and

(ii) in respect of the Designated Authority's share of Natural Gas. in connection with its
approval of Approved Contracts.

Lifting

Subject to this Agreement, the Contractor may lif, dispose of and export from the JPDA its share
of Petroleum and retain the proceeds from the sale or other disposition of that share.

The Contractor and the Designated Authority shall, from time to time, make such agreements
between them as are reasonably necessary, in accordance with Good Oi) Field Practice and the
commercial practices of the international petroleum industry, for the separate lifting of their shares
of Petroleum.

Title and Risk

Petroleum shail be at the risk of the Contractor until it is delivered at the Field Export Point.
Without prejudice to any obligation or liability of the Contractor as a consequence of a failure of
the Contractor to comply with its obligations under the Code and this Agreement (including sub-
Anticle 5.1), Petroleum which is Jost after it is recovered at the well-head, and before it is
delivered at the Field Export Point, shall be deducted from the Contractor's Recoverable Costs
under sub-Article 6.2.

‘Tide in the Contractor's share of Petroleum shall pass to it when (and risk therein shall remain
with the Contractor after) itis delivered at the Field Export Point.

Title in the Designated Authority’s share of Petroleum taken by the Contractor pussuant to sub-
Article 7.2 shall pass to the Contractor when (and risk therein shall remain with the Contractor
after) it is delivered at the Field Export Point.

‘The Contractor shall defend, indemnify and hold harmless the Designated Authority and/or the
members of the Joint Commission from all claims and demands asserted in respect of Petroleum
wherein the risk is with the Contractor.

Payment on Account
Unless the Designated Authority has made an clection under paragraph 7.2(b), the Contractor shall

pay to the Designated Authority an amount equal to the Designated Authority's share of all
amounts received by the Contractor for the Peroleum within thirty six (36) hours of receipt.

28
(b) In the event that the Contractor has not received payment for Petroleum within sixty (60) days of
production, it nonetheless will make a provisional payment to the Designated Authority of the
estimated value of the Designated Authority’s share of such Pctrotcum.

Article 8 Valuation of Petroleum
8.1 Point and type of Valuation

Petroleum shall be valued as if it were sold in an arm’s length transaction f.o.b. (or equivalent) at the Field
Export Point.

8.2 Value of Crude Oil
The value of Crude Oil

(a) Sold f.0.b, (or equivalent) at the Vield Export Point in an anm’s Jength transaction is the price
payable for it:

(b) Sold in an arm’s length transaction other than f.0.b. (or equivalend) at the Field Export Point is the
price payable for it, less such fair and reasonable proportion of such price that relates to the

transportation, processing and delivery of the petroleum downstream of the Field Export Point up
to the actual point of sale; or

() Sold other than as mentioned in paragraphs 8.2(a) and (b) shall be the fair and reasonable market
price thereof having regard to all relevant circumstances.

8.3 Value of Natural Gas

The value of Natural Gas shall be the price payable under the Approved Contract or as otherwise may be
provided in the Development Plan or in this Agreement, with such fair and reasonable adjustments as
required to reflect the point and type of valuation in sub-Anticle 8.1, or where a Contractor enters into a sale
olber than at arm’s length.

8.4 Price Payable

In this Article 8, the price payable is the price that is (or would be) payable by the buyer if the Petroleum
were delivered by the Contractor and taken by the buyer, witbout set off, counterclaim or other withholding,
of any nature.

Article 9 Payments
91 Fees
The Comractor shall pay to the Designated Authority fees and other payments as provided for in the Code.
92 Payment Mechanism

All payments under this Agreement shall be made in United States Dollars, unless otherwise agreed, and
withjn ten (10) days after the end of the month in which the obligation to make the payment is incurred to a
bank specified by the Party to whom the payment is due.

29

9.3. Late Payment

Any amount not paid in full when due shall bear interest. compounded on a monthly basis. at a rate per
annum cqual to one month term, [London Interbank Offer Rate (LIBOR) for United States Dollar deposits,
ag published in London by the Financial Times or. if not so published, then as published in New York by
The Wall Street Journal, current from day to day, plus five percentage points, on and from the due date for
payment until (he amount, together with interest thereon. is paid in full.

9.4 Minimum Payment

If this Agreement is terminated for any reason before the end of the second Qn ) Contract Year, the
Contractor shall. on such termination, pay. to the Designated Authority, those fees which it would have
paid under sub-Article 9.1 if termination had not occurred until the end of the second 2") Contract Year.

Article 10 Provision of Goods and Services

10.1 Notice

(a) Except with the consent of the Designated Authority, the Contractor shall draw to the attention of
suppliers based in ‘Limor-Leste and Australia, in such manner as the Designated Authority agrees,
all opportunities for the provision of goods and services for Petroleum Operations.

(b) Subject to sub-Article 10.2, the Contractor shall, before awarding any contract for goods or
services, obfain the written approval of the Designated Authority. Approval from the Designated
Authority shall be deemed thirty (30) days after written notice of an award is given by the
Conwactor, unless otherwise notified in writing to the Contractor.

10.2 Contracts Not Requiring Designated Authority's Approval

The Contractor may make contracts for goods and services for Petroleum Operations without the
Designated Authority's consent (but not if for property to be leased to the Contractor) where:

(a) the contract (or related senes of contracts) is expected to involve expenditure of less than five
hundred thousand (500,000.00) United States Dollars or such higher amount that may be specified
by regulation; or

(b) the contract (or related series of contracts) is expected to involve expenditure of less than nwo
million (2,000,000.00) United States Dollars or such other amount that may be specified by
regujation and the goods or services are required in respect of a Development Plan, the cost of
which is expected to exceed fifty million (50,000,000.00) United States Dollars or such higher
amount that may be specified by regulation.

10.3. Tender Invitations

(a) All invitations to tender made for the purpose of procuring goods and services shall be published
in two (2) of the newspapers with broadest circulation in Timor-Leste and Australia or as agreed
with the Designated Authonity.

(b) Notwithstanding sub-Article 10.2, and except with ihe consent of the Designated Authority, all
goods and services shall be procured on an arm’s Jength basis by competitive tendering, any
tender for goods and services shall require prior approval of the Designated Authority, in respect
oft

«

) the list of bidders which the Contractor proposes to invite to tender; aud

qi) the bid package (o accompany the invitation. which shall include:

(aa) a draft contract;

(bb) the scope of work;

(ce} a technical proposal form;

(dd) acommercial proposal form;

(ec) the use of Timor-Leste content; and

(ff) the basis upon which bids will be evaluated.

In addition, the Contractor shall submit a statement to the Designated Authority
regarding the need for the goods or services concerned, and their relationship to the
approved Programme and Budget, the estimated value of the contract and (he

contracting schedule.

Approval from the Designated Authority shall be deemed thirty (30) days after submission of the
(ender documents to the Designated Authority, ualess otherwise advised in writing.

(c) If the Designated Authority grants an exception to the obligation at paragraph 10.3(6), it shall
publish its reasons for doing so.

(a) Costs for goods and services procured on other than an arm’s length basis, the price payable for
which is in excess of one hundred thousand (100,000) United States Dollars, shail be established
in accordance with the provisions of Annex C.

10.4 Emergencies

The foregoing provisions of this Article 10 do not apply in the circurastances mentioned in paragraph 4.5(c)
to the extent they would hinder the Contractor from taking all necessary and proper measures as therein
mentioned.

10.5 Other Information to be provided

(a) The Conwactor shall submit to the Designated Authority copies of all contracts for the supply of
goods and services for use ia relation to Petroleum Operations promptly after their execution.

(b) The Contractor shall, promptly after awarding a contract for the supply of goods and services in
relation to Petroleum Operations following a tender es mentioned in sub-Article 10.3, provide the
Designated Authority with a detailed report on the reasons for the award.

(ce) From time w time, if requested by the Designated Authority, the Contractor shall, upon
completion of a specific contract relating to the provision of goods and services in relation to
Petroleum Operations, the price payable under which is in excess of one hundred thousand dollars
(100,000) United States Dollars, submit to the Designated Authority an appraisal and completion
vepon covering details of the actual expenditures made, and of the manpower, goods and services
utilised, in the performance of the contract.

31

(d) trom time to time, if requested by the Designated Authority. the Contractor shall, within sixty
(60) days after such request. submit to the Designated Authority. details of goods and services
actually procured both from suppliers based inside and outside Timor-Leste and Australia.

Article 11 Title to Equipment
11.1 Property

(a) Subject to sub-Article 11.2, all structures, facilities, installations, equipment and other property,
and other works, used or to be used in Petroleum Operations, shall be and remain the property of
the Contractor while so used or held for use, uniess Contractor requests and obtains approval from
the Designated Authority for an altemative arrangement.

(b) Paragraph 11.1(a) docs not apply to property Icased to the Contractor, or leased by or belonging to
third parties providing services.

11.2 Retention

(a) The Designated Authority may, upon termination of this Agreement in respect of all or a part of
the Contract Area, elect to acquire any property or other works as mentioned in paragraph 11.1(a)

installed on, or used exclusively in respect of, that area, by giving the Contractor a notice to that
effect.

(b) The Contractor shal! have no further obligation or liability in respect of any property or other
works acquired by the Designated Authority pursuant to paragraph 11.2(a) (but without prejudice
to obligations and liabilities accrued prior thereto), and will repay, to the Designated Authority, all
amounts included in the Decommissioning Costs Reserve claimed by the Contractor under Article
6 in respect of il before the acquisition, and shall, subject to paragraph }1.2(c), claim no further
such amounts in respect of it.

(c) In respect of any property which has not been fully cost recovered, the Designated Authority shall
upon clecting to acquire such property pursuant to this sub-Article pay, to the Contractor, an
amount equal to the un-recovered costs of the property, including Uplift, calculated at the date of
the election. For the purposes of this sub-Articlc it is assumed thal costs are recovered jn the order
in which they were incurred.

Article 12) Consultation and Arbitration
12.1 Arbitration
(a) If a dispute arises between the Designated Authority and the Contractor relating to the
interpretation and performance of this Agreement and relevant provisions of the Treaty and the
Cade, the parties shall attempt to resolve that dispute by means of negotiation.
(b) If such a dispute cannot be resolved by acgotiation within a period of nivety (90) days of

noiification by cither party of a dispute, either party may submit that dispute to arbitration in
accordance with the terms set out in this Article 12.

12.2 Procedure

(a) Arbitration shall be conducted in accordance with the Rules of Arbitration of the Intemational
Chamber of Commerce (ICC).

32

(b)

(c)

12.3

The Designated Authority and the Contractoy shall each appoint one arbitrator and those two
arbitrators Shall appoint a third. If either Party fails to appoint an arbitrator within thirty (30) days
after receipt of a written request to do so, such arbitrator shall. at the other Party's request. if the
Parties do not otherwise agree, be appointed upon application to ICC. If the first two arbitrators
appointed fail to agree on a third within thirty (30) days of the second arbitrator being appointed,
the third arbitrator shall. if the Parties do not otherwise agree, be appointed, at the request of either
Party, upon application to ICC. If an arbitrator fails or is unable to act, that arbitrator's successor
shall be appointed in the same manner as the arbitrator who is replaced.

The majority decision of the arbitrators shall be final and binding on the Parties, An award made
way be enforced in any court having jurisdiction for the purpose.

Location and Language

‘the place of arbitration shai) be Singapore. The language of the arbitration shall be English.

12.4

(a)
(b)

12.5

Commercial Arrangement: Waiver of Sovereign immunity
This Agreement is a commercial agreement.

Both the Designated Authority and the Contractor waive uny claim to sovereign immunity which
they may have, both as to process and execution.

Obligations Continue During Arbitration

The obligations of the Parties under the Agreement shal] continuc pending the resolution of any matter
submitted to arbitration.

13.1

(a)

(b)

Article 13 Financial and Technical Data, Records and Reports

Ownership

The Designated Authority shall have title to all technical data and information acquired in respect
of:

(i) the sea bed or subsoil in the JPDA;

ai Petroleum therein; and

(iii) the superjacent waters,

in the course of, or as a resuli, of Petroleum Operations.

Paragraph 13.1(a) includes all raw data and information (including cores, cuttings, samples, and
all geological, geophysical, geochemical, drilling, well, production and engineering data and
information) that the Contractor collects and compiles through Petroleum Operations. It does not
include data obtained from special studies carried out by or for the Contractor that uses special
proprictary software or procedures. It also does not include interpretations that have parti
commercial or regional significance to a Contractor (over and above that which is necessary for
the commercial evaluation and development of a Contract Area) and in respect of which the
eligible recoverable cost attributable to the Contract Area is a small proportion of the total cost of
the interpretations.

33
13.2

(a)

(b)

(CO)

(3)

(e)

Records, Storage, Retrieval and Submission

The Conuactor shall keep full, complete and accurate books, accounts and other records of
Petroleum Operations and of the sale or other disposition of Petroleum. of the data and
information mentioned in sub-Anticle 13.1 and of all other financial, commercial, legal.
operational, technical and other data and information acquired or generated tor, or resulting.
directly or indirectly, from, Petroleum Operations (including that relating to marketing and
othenvise to the sale of Petroleum).

The Contractor shall make the originals or copies of all such data, information and records
available ro the Designated Authority (or as it shall direct) at reasonable times at the Operator’s
offices in Limor-Leste, and shall promptly deliver the same to the Designated Authority (or as it
directs) as and when, and in such manner as, the Designated Authority specifies.

Without prejudice to paragraph 13.2(b), the Contractor shall store all such data and information as
the Designated Authority, afier consultation with (he Contractor, reasonably directs, and otherwise
in accordance with Good Oil Field Practice.

The Contractor may retain copies of all such data and information and records delivered to the
Designated Authority for use in or in relation to Petroleum Operations and in complying with
obligations under law. but not otherwise without the consent of the Designated Authority.

Except with the consent of the Designated Authority, or as required by law or the rules of a
recognised stock exchange, the Contractor may not sell or disclose any such data, information and
records without the consent of the Designated Authority or as otherwise provided in this
Agreement

13.3. Reports

‘The Contractor shall provide the Designated Authority with such reports as are mentioned in Annex C and
as the Designated Authonity directs.

13.4

Export of Data and Information

No such data, information and records shall be taken out of. or transmitted from or stored outside, ‘Limor-
Leste or Australia without the consent of the Designated Authority, which consent shall not be withheld if
resources for the processing, interpretation or analysis thereof are not available in Timor-Leste, if the data,
information and records are promptly retumed to Timor-Leste or Australia and accurate copies (or useable
and representative samples) are retained in Timor-Leste or Australia.

13.5 Use of Data and Information

(a)

(b)

The Designated Authority may make such use as it wishes of the data and information mentioned
in this Article 13, and nothing in sub-Articles 13.6 or 13.7 prevents the Designated Authority
using data and information for the purposes of general statistical and other general reporting
(publicly or otherwise) on its activities.

Except with the consent of the Designated Authority, the Contractor may only use the data and
information mentioned in sub-Asticle 13.] for its Petroleum Operations or for an application for
an Authorisation or for reporting information to its Affiliates provided that the Authorised Person
first procures that any such Affiliates agree to be bound by this paragraph 13.5(b).

u“

13.6 Confidentiality of Data and Information

(a)

(b)

Except as otherwise provided in this Agrecment or with the consent of the Contractor, the
Designated Authority shall not publicly disclose or, other than for the purpose of the
administration of the Treaty or the Code, or as otherwise required by the Treaty or the Code or for
the purpose of the resolution of disputes under this Agreement, make available to any person, any
data or information mentioned in sub-Article 13.1 until the earlier of:

(i) five (5) years after the data or information was acquited by the Contractor: and

Gi) this Agrecment ceasing to apply;

Except with the consent of the Designated Authority, and in accordance with the conditions (if
any) of the consent, the Contractor shal} noi disclose the data or information mentioned in sub-
Article 13.1 other than:

@ to its employees, agents, contractors and Affiliates to the extent necessary for the proper
and efficient carrying on of Petroleum Operations;

(ii) as required by law:
(iii) for the purpose of the resolution of disputes under this Agreement; or
(iv) as required by a recognised stock exchange.

The Contractor shall procure that a person mentioned in sub-paragraph 13.6(b)(i) maintains the
data and information disclosed to it confidential in the terms of this Article 13.

13.7 Trade Secrets

(a)

(b)

Except with the consent of the Contractor, and notwithstanding sub-Article 13.6, the Designated
Authority shal] not publicly disclose or, other than for the purpose of the administration of the
‘Treaty or the Code, or as otherwise required by the Treaty or the Code or for the purpose of the
resolution of disputes under this Agreernent, make available to any person, any data or
information submitted to it by the Contractor which:

wi) is a trade secret of, or other data and information the disclosure of which would, or could
reasonably be expected to, adversely affect, the Contractor in respect of its lawful
business, commercial or financial affairs; and

Gi) was clearly marked as such when it was submitted to the Designated Authority.

Without prejudice to sub-paragraph 13.7(a)(i):

(i) the Designated Authority may, at any time and from time to time, serve notice on a
Contractor requiring it to show cause, within the time specified for the purpose in the

notice, why information which it has marked pursuant to sub-paragraph 13.7(a)(ii) should
still be considered a trade sceret or other information as mentioned in that paragraph; and

(ii) if the Contractor does not show cause within that time, the data and information shall no
longer be a trade secret or other such information for the purposes of this sub-Article

13.7,
35
Article 14 Management of Operations

14.1 Constitution of Committee

For the purpose of this Agreement there will be a committee consisting of four (4) representatives of the
Designated Authority, one of whom shall be the chairperson, and the same number of representatives of the
Contractor, as nominated by the Designated Authority and the Contractor respectively. For each of its
representatives, the Designated Authority and the Contractor may nominate an alternate to act in the
absence of the representative.

14.2 Meetings

(a) The Committee will meet at least twice in each year in the Designated Authority’s offices or such
other place as the Designated Authority may advise upon the chairperson giving thirty (30) days
notice thereof. There shall be at least one meeting of the Committee for each of the following
purposes:

(i) examining the Work Programmes and Budgets for the following year which the
Contractor is required to submit under Article 4; and

(ii) reviewing any proposed or agreed amendments to a Work Programme and Budget;
reviewing the progress of Petroleum Operations under the current Work Programmes and
Budgets; and discussing any other matter relating to Petroleum Operations.

(b) The Contractor or the Designated Authority may request a meeting of the Committee at any time by
giving written notice to the chairperson. Such notice shall include a full description of the purpose of
the meeting. The chairperson shal! thereupon give notice and call such a meeting,

Article 15 — Third Party Access

15.1. Third Party Access

(a) The Contractor shall provide for third party access to the structures, facilitics, installations,
equipment and other property within the Contract Arca on reasonable terms and conditions.

(b) The Contractor shall use all reasonable efforts to negotiate a satisfactory agrecment for third party
access, and where mutual agreement cannot be reached, the Designated Authority after
consultation with the Joint Commission, shal! set the terms for such third party access after taking
into account internationally accepted principles, Good Oil Field Practice and operational
requirements and standards.

Article 16 = Audit

16.1 Independent Audit

The Designated Authority may require, at the Contractor's cost, an independent audit (starting, except in the
case of manifest error or fraud, within twenty four (24) months after the end of the Calendar Year, and
concluding within twelve (12) months of this start) of the Contractor's books and accounts relating to this
Agreement for any Calendar Year. The Contractor shall forward a copy of the independent auditor's report
to the Designated Authority within sixty (60) days following the completion of the audit. ‘here shall be a
period of at least twelve (12) months between independent audits except in the case of manifest error or
fraud.

36

4 Gi

16.2 Designated Authority Audit

The Designated Authority may inspect and audit (by itself or as it directs), and al its own cost, the
Contractor's books and accounts relating to this Agreement for any Calendar Year (starting within twenty
four (24) months after the end of the Year, and concluding within twelve (12) months of this start).

16.3. Exceptions

(a) All audit exceptions shall be raised by the Designated Authority within six (6) months after receipt
of the independent auditor's report by the Designated Authority or completion of the audit by the
Designated Authority (or as it directed), as the case may be. failing which the Contractor's hooks
and accounts shall be conclusively deemed correct except in the case of manifest error or fraud.

(b) The Contractor shall fully respond to an audit exception within sixty (60) days of its being raised,
failing which the exception shall be deemed accepted.

(c) Adjustments required among the Parties as a consequence of an audit shall be made promptly.
16.4 Contractor to Assist

‘The Contractor shall fully and expedisously assist and cooperate with audits.
16.5 Affiliates

‘The foregoing provisions of sub-Article 16.1 apply in respect of Affiliates of the Contractor. The
Contractor shall use its best endeavours to procure that its Affiliates comply with them.

Article 17. Indemnity and Insurance
17.1 Indemnity

The Contractor shall at all times defend, keep effectually indemnified and hold harmless the Designated
Authoriiy and the members of the Joint Commission against all actions, suits, proceedings, costs charges,
claims and demands whatsoever (including for economic loss) which may be made or brought against the
Designated Authority and/or the members of the Joint Commission wheresoever by any third party in
relation to or in connection with this Agreement or resulting, directly or indirectly, from Petroleum
Operations under this Agreement or any other matter or thing done or purported to be done in pursuance of
this Agreement or in the conduct of Petroleum Operations, notwithstanding that the Designated Authority
and/or the members of the Joint Commission may have approved in any manner or form whatsoever thereof
or that such may have been permitted or required by the terms of the Treaty, the Code (including any
regulation made or direction giveu thercunder) or this Agreement, or that the Designated Authority and/or
the members of the Joint Commission could have exercised, but did not exercise, any power, function, right
or authority to prohibit the same. The Designated Authority and/or the members of the Joint Commission
shall give the Contractor prompt notice of any such claim and shall not settle it without the prior consent of
the Contractor.

17.2 Insurance
(a) The Contractor shall:

Gi) unless the Designated Authority is satisfied from time to time, after consultation with the
Contractor, that the potential liability under sub-Article 17.1 can be covered by other

{b)

18.1

{a)

(b)

18.2

means, including self-insurance. maintain insurance in respect thereof for such amount
and on such terms as the Designated Authority requires from time to time: and

(ii) take out and maintain insurance in respect of such other matters as the Designated
Authority requires (including in respect of pollution), for such amounts as the Designated
Authority requires from time to time and otherwise as required by Good Oil Field
Practice, unless the Designated Authority is satisfied from time to time, after consultation
with the Contractor. that the potential liability can be covered by other means, including
selPinsurance.

Alt such insurances shall name the Designated Authority and the members of the Joint
ured, and shall waive all rights of subrogation against the Designated
and the members of the Joint Conimission.

Article 18 Force Majeure
Force Majeure Relief

Subject to the further provisions of this Article 18, a Party shall not be liable for any failure to
perform an obligation under this Agreement to the extent such performance is prevented, hindered
or delayed by events or circumstances which are beyond its reasonable control and the effects of
which could not (including by reasonable anticipation) and cannot reasonably be avoided or
overcome by it ("Force Majeure"),

Notwithstanding paragraph 18.1(a), the following shall not be Force Majeure:

G) failure to pay money;

ii) in the case of the Contractor, the Jaw, or any action or inaction of the government, of a
place other than Timor-Leste or Australia (or of a political subdivision thereof);

(iii) in the case of the Designated Authority, the law, or any action or inaction of the
government, of Timor-Leste or Australia;

(iv) in tbe case of the Contractor, any failure to deliver and maintain a Security or to oblain
and maintain insurance as required by this Agreement; and

(v) in the case of the Contractor, strikes, lockouts and other industrial disturbances of the
Operator's (or of its agents’ and sub-contractors’) employees and not part of a wider

industrial dispule malcrially affecting other employers.

Procedure

A Party claiming Force Majcure shall:

(a)

(6)

notify the other Party as soon as reasonably practicable of the event or circumstance concemed,
and of the extent to which performance of its obligations is prevented, hindered or delayed
thereby;

keep the other Party fully informed as to the actions taken, or to be taken, by il to overcome the
effects thereof, and, from time to time, provide it with such information and permit it such access,
as it may reasonably require for the purpose of assessing such effects and the actions taken or to
be taken; and

(c) resume performance of its obligations as soon as reasonably practicable after the event or
circumstance no longer exists.

18.3. Consultation

The Parties shal! consult with cach other and take all reasonable steps to minimise the losses of either Party
and to minimise any overall delay or prejudice to Petroleum Operations as a result of Force Majeure.

13.4 Third Parties
Where a Party enters into an agreement in relation to this Agreement with a third party. a failure by the
third party (o perform an obligation under that agreement shall be Force Majeure atfecting that Party only if
performance of that obligation was prevented. hindered or delayed by events or circumstances which (if the
third party were party to this Agreement in the capacity of the Party concerned) would (in accordance with
the provisions of this Articie 18) be Foree Majeure affecting it,

18.5 Extension of Time
If Force Majeure materially prevents, hinders or delays Petroleum Operations for more than one (1) month,

the Parties shall discuss, in good faith, amendments regarding the term of, and the periods of time in which
Petroleum Operations are to be carried out, under this Agreement.

Article 19 Restrictions on Assignment and Change in Control

19,

Assignment

(a) Except with the consent in wnting of the Designated Authority, and unless in accordance with the
conditions of the consent, where the Contractor assigns or otherwise deals with this Agreement.
the Designated Authority may terminate this Agreement.

(b) Paragraph 19.](a) includes any assignment, transfer, conveyance, novation, merger, encumbering
or other dealing in any manner whatsoever or howsoever (whether legally, beneficially or
otherwise. and whether conditionally or not) by a Contractor with:

tO} this Agreement, or all or any part of its rights, interests, benefits, obligations and
Viabilities under it

(ii) Petroleum which has not then been, but might be, recovered in the Contract Area, or any
proceeds of sale of such Petroleum; and

(iii) anything whereby this Agreement, that Peiroleum or any of those rights, interests and
benefits would, but for this sub-Article 19.1, be held for the benefit of, or be exercisable
by or for the benefit of. any other person.

(ce) Paragraph 19.1(a) does not apply to an agreement for the sale or exchange of Crude Oil where the
sale or exchange occurs after title thereto has passed to the Contractor.

@) Tf, notwithstanding paragraphs 19.1(a) and (b), any assignment or other dealing is effective by the
laws of Timor-Leste, Australia or any other place without that consent, the Designated Authority
may terminate this Agreement.

{e) The Designated Authority may not consent to a dealing which would result in a person other than
a limited liability corporation, or an entity with Jimited liability. specifically established for the

39
sole purposes of this Agreement. becoming a Contractor, and any consent otherwise is of no force
or effect.

(f) Vor the purposes of the foregoing, encumbrance includes any mortgage, charge, pledge.
hypothecation, lien, assignment by way of securicy, title retention, option. right to acquire. right of
pre-emption, right of sct off, counterclaim, trust arrangement. overriding royalty, net profits
interest, or any other secunly, preferential right, equity or restriction, any agreement to give or to
create any of the foregoing and any transaction which, in legal terms, is not a secured borrowing
but which has an economic or financial effect similar to that of a secured borrowing.

19.2 Change in Control

(a) Except with the consent of the Designated Authority, if:
(i) there is a Change in Control of the Contractor (or. if more than one person, any such
person):
(ii) within thirty (30) days after the Contractor has advised the Designated Authority in

reasonable detail of the Change in Conuol, the Designated Authority serves natice on the
Contractor that it will terminate this Agreement unless such a further Change in Control
of the Contractor as is specified in the notice takes place within the period specified in the
notice; and

Gii) that further Change in Control does not take place within that period,
the Designated Authority may terminate this Agreement.

(b) Paragraph 19.2(a) does not apply if the Change in Control is the direct result of an acquisition of
shares or other securities listed on a recognised stock exchange.

(c) Vor the purposes of paragraph 19.2(a), “Change in Control" includes a person ceasing to be in
Control (whether or not another person becomes in Control). and a person obtaining Control
(whether or not another person was in Control).

Article 20. Other Provisions

20.1 Notices

(a) Any notices required to be given by any Party to another Party shall be served in accordance with
the Cade.
(b) All notices to be served on the Contractor shall be addressed to its office in Timor-Leste.

20.2. Applicable Law
‘This Agreement shall be governed by and construed in accordance with the laws of England.
20.3 Third Party Rights

Unless specifically provided in this Agreement, the Parties do not intend that any term of this Agreement be
enforceable solely by virtuc of the Contracts (Rights of Third Parties) Act 1999 (UK) by any person who is
nota Party to this Agreement.

40

R

dl
20.4 Amendments/Modification

This Agreement shall not be amended or modified in any respect. unless the Parties agree in writing.
20.5 Entire Agreement
This Agreement in conjunction with the provisions of the Treaty and the Code sets out the entire agreement

and understanding of the Parties in connection with the subject matter of this Agreement and supersedes
any other pnor agreements, understanding or arrangements whether written or otherwise relating thereto.

4l

IN WITNESS WHEREOF, the Parties have executed this Agreement.

The Timor-Leste Autoridade Nacional do Petrélco as Designated Authority

Signed for and on behalf of the Timor-Leste
Autoridade Nacional do Petréleo as
Designated Authority by its duly authorized
attorney:

fn the presence of:
Witness

LowenTIMo De pee Ae Wet

Name

Eni JPDA 11-106 B.V.

Signed for and on behalf of Eni JPDA 11-106
B.V. by its duly authorized attorney:

ff Managing Director
In the presence of: / EO: Soe

Wiines:

Name ANGELIMA RBaRNOD

y KK # ew
INPEX Offshore Timor-Leste, LTD.

Signed for and on behalf of INPEX Offshore
Timor-Leste, LTD. by its duly authorized
attomey:

)) Be

In the presence of:

Name

vat Uurech

‘TIMOR GAP PSC 11-106, Unipessoal, Limitada.

Signed for and on behalf of TIMOR GAP PSC
J1-106, Unipessoal, Limitada by its duly
authorized attorney:

In the presence of: _{ a
Vithess
Name

Kenji Kawano

Managing Executive
Officer

43
Annex A- Part 1 - JPDA 11-106 CONTRACT AREA DESCRIPTION

The JPDA JJ-

a)
b)
c)

a)

&

Coordinates in AGD66
106 Contract Area is the area bounded by the line described below:

commencing at the point of Latitude 10° 29° 00.00” South and Longitude 126°
00’ 36.69” East (“Point Al”);

thence cast along that parallel of latitude to its intersection with meridian of
longitude 126° 08” 00.00” East (“Point A2”);

thence south along that meridian of tongitude to its intersection with the paralle'
of latitude 10° 31” 00.00” South (“Point A3”)

thence east along that parallcl of latitude to its intersection with meridian of
longitude 126° 13” 00.00” East (“Point A4”);

thence south along that meridian of longitude to its intersection with the parallel
of latitude 10° 33” 00.00” South (“Point AS”);
thence west along that parallel of latitude to its intersection with meridian of
longitude 126° 10” 00.00" East (“Point A6”);
thence south along that meridian of longitude to its intersection with the paralle!
of latitude 10° 34” 00.00” South (“Point A7”);
thence east along that parallel of latitude to its intersection with meridian of
longitude 126° | 1” 00.00” East (“Point A8”);
thence south along that meridian of longitude to its intersection with the parallel
of Jatitude 10° 35” 00.00" South (“Point A9”),
thence east along that parallel of latitude to its intersection with meridian of
Jongitude 126° 15" 00.00” East (“Point A10”):
thence north along that meridian of longitude to its intersection with the parallel
of latitude 10° 30” 00.06” South (“Point Al 1");

thence east along that parallel of latitude to its intersection with meridian of
longitude 126° 24” 00.00” East (“Point A12");

thence south along that meridian of longitude to its intersection with the parallel
of latitude 10° 32” 00.00” South (“Point A13”);

thence west along that parallel of latitude to its intersection with meridian of
longitude 126° 16” 00.00" East (“Point A14’);

thence south along that meridian of longitude to its intersection with the parallel
of latitude 10° 33” 00.00” South (“Point A15”);

thence east along that parallcl of latitude to its intersection with meridian of
longitude 126° 19” 00.00” East (“Point Al16”);

thence south along that meridian of longitude to its intersection with the parallel
of latitude 10° 34” 00.00” South (“Point A17");

thence east along that parallel of latitude to its intersection with meridian of
longitude 126° 21” 00.00” East (“Point A18”);

thence south along that meridian of longitude to its intersection with the parallel
of latitude 10° 36” 00.00" South (“Point A19”);

thence west along that parallel of latitude to its intersection with meridian of
longitude 126° 12” 00.00” East (“Point A20”);

44
u) thence south along that meridian of longitude to its intersection with (he parallel
of latitude 10° 38” 00.00" South (“Point A21”);

v) thence west along that parallel of latitude to its intersection with meridian of

longitude 126° 11” 00.00” Rast (“Point A22”);

thence north along that meridian of longitude to its intersection with the parallc]

of latitude 10° 36” 58.424” South (“Point A23”);

x) thence west aloug that parallel of latitude to its intersection with meridian of
longitude 126° 09” 00.00” East (“Point A24”);

y) thence south along that meridian of longitude to its intersection with the parallel
of latitude 10° 38” 00.00” South (“Point A25”);

%) thence west along that parallel of latitude to its intersection with meridian of
longitude 126° 06” 06.44” East (“Point A26”);

aa) thence northwest along the geodesic to the point of commencement (“Point Al”),

w

and the line described as follows:

a) commencing at the point of Latitude 10° 40’ 00.00” South and Longitude 126°
07° 19.74” East (“Point B1”);

b) thence east along that parallel of latitude to its intersection with meridian of
longitude 126° 09” 00.00” East (“Point B2”);

c) thence south along that meridian of longitude to its intersection with the parallel
of latitude 10° 41° 00.00” South (“Point B3”)

d) thence east along that parallel of latitude to its intersection with meridian of
longitude 126° 15” 00.00” East (“Point B4”);

e) thence north along that meridian of longitude to its intersection with the paralle
of latitude 10° 38” 00.00” South (“Point BS”);

f) thence east along that parallel of latitude to its intersection with meridian of
longitude 126° 21” 00.00” East (“Point B6”);

g) thence south along that meridian of longitude to its intersection with the paralle!
of latitude 10° 40” 00.00” South (“Point B7”),

h) thence west along that parallel of Jatitude to its intersection with meridian of
longitude 126° 16” 00.00” East (“Point B8”);

i) thence south along that meridian of longitude to its intersection with the paralle!
of latitude 10° 42” 00.00” South (“Point BS”);

3) thence east along that parallel of Jatitude to its intersection with meridian of
longitude 126° 19” 00.00” East (“Point B10”);

k) thence north along that meridian of longitude to its intersection with the parallel
of latitude 10° 41° 00.00” South (“Point B11”);

})_ thence east along that parallel of latitude to its intersection with meridian of
longitude 126° 22” 00.00” East (“Point B12”);

m) thence south along that meridian of longitude to its intersection with the parallel
of latitude 10° 44” 00.00” South (“Point B13”);

n) thence west along that parallel of latitude to its intersection with meridian of
longitude 126° 19” 00.00” East (“Point B14”);

©) thence south along that meridian of longitude 1o its intersection with the parallel
of latitude 10° 45° 00.00” South (“Point B15”);

p) thence west along that parallel of latitude to its intersection with meridian of
longitude 126° 16” 00.00” East (“Point B16);

q) thence south along that meridian of longitude to its intersection with the parallel
of latitude 10° 47” 00.00” South (“Point B17”);

r) thence east along that parallel of latitude to its intersection with meridian of
longitude 126° 19” 00.00” East (“Point B18”);

s) thence north along that meridian of longitude to its intersection with the parallel
of latitude 10° 46” 00.00” South (“Point B19”);

1) thence cast along that parallel of latitude to its intersection with meridian of
longitude 126° 24” 00.00” East (“Point B20”);

u) thence south along that meridian of longitude to its intersection with the parallel
of latitude 10° 48” 00.00” South (“Point B21”);

v) thence west along that parallel of latitude to its intersection with meridian of
longitude 126° 22” 00.00” East (“Point B22”);

w) thence south along that meridian of longitude to its intersection with the parallel
of latitude 10° 49” 00.00” South (“Point B23”);

x) thence west along that parallel of latitude to its intersection with meridian of
longitude 126° 18” 00.00” East (“Point B24”);

y) thence south along that meridian of longitude to its intersection with the parallel
of latitude 10° 50” 00.00” South (‘Point B25”);

2) thence west along that parallel of latitude to its intersection with meridian of

longitude 126° 13” 26.49” East (“Point B26”);

aa) thence northwest along the geodesic to the point of latitude 10° 49” 00.00” South

(“Point B27”);

bb) tbeuce east aloug that parallel of latitude to its intersection with meridian of

longitude 126° 15° 00.00” East (“Point B28”);

cc) thence north along that meridian of longitude to its intersection with the parallel

of latitude 10° 46” 00.00” South (“Point B29”);

dd) thence west along that parallel of latitude to its intersection with meridian of

longitude 126° 10” 59.79” East (“Point B30”);

ee) thence uorthwest along the geodesic to the point of commencement (“Point B1”)

The approximate area of JPDA 11-106 is 662 square kilometres

Note: the origin of geographical coordinates used in the area description is the Australian

Geodetic Datum 1966 (AGD66).

46
Anuex A - Part 2 - JPDA LI-106 CONTRACT AREA DESCRIPTION

Coordinates in WGS84

In accordance with Section 3 of the Petroleum Mining Code, positions in the JPDA may be
expressed by reference to the spheroid World Geodetic System 84 (WGS84), which has its
centre at the centre of the Earth and a major (cquatorial) radius of 6378137 metres and a

flattening of 100/29825,7223563.

The point numbers in the following table of WGS84 coordinates correspond to the written
description of the Contract Area as described in Annex A— Part 1. In the cvent of a discrepancy
between the Annex A — Part | description and the WGS84 coordinates tabulated below, the

Annex A- Part | description takes precedence.

—

aint | Latitude Longitude
Al 10° 28° 54.929” South 126° 00° 41.09” East
a2 10° 28? 54.904” South 126° 08° 04.404” East
A3 10° 30° 54.947” South 126° 08° 04.39” East
A4 10° 30? 54.929” South 126° 13° 04.407” East
AS 10° 32’ $4.926” South 126° 13° 04.395” East
iG 10° 32° 54,922” South 126° 10? 04.395? East
AT 10° 33? 54.918” South 126° 10° 04.4395” East
AB 10° 33° 54,923” South 126° 11° 04.387” East
Ag 10° 34? 54,92” South 126° 11 04,373” East
A10 10° 34? 54.913” South 126° 15° 04,394” East
All 10° 29° 54,862” South 126° 15° 04.435” East
Al2 10° 29? 54.857” South 126° 24? 04,43” East
ALB 10° 31° 54.885” South 126°24° 04.433” East
Ald 10° 31’ 54.875” South 126° 16° 04.443” East
AIS 10° 32° 54.883” South 126° 16° 04.434” East
[ate 10° 32? 54.864” South 126° 19° 04.434” East
ALT 10° 337 54.874” South 126° 19° 04.432” East
ALS 10° 33° 54.879” South 126° 21° 04.431” East
AI9 10° 35° 54.87” South 126° 21° 04.433” East
A20 10° 35° 54.878” South 126° 12? 04.435” Rast
A21 10° 37° 54.886” South 126° 12° 04.438” East
A22 10° 37° 54.904” South 126° 11 04.397” East

 (

47

4

o\

Li
a23__| 10°36 53.301” South 126° 11? 04.392” Bast
A24___ | 10°36 §3.325” South 126° 09° 04.434” Bast
A285 | 10°37" 54.904” South 126° 09° 04.397” East
A26 | 10°37" 54.937” South 126° 016° 10.836” East
Ree er Latitude Longitude
BL 10°39" 54.924” South 126° 07 24.142 East
B2 10° 39° 54,920” South 126° 09° 04.460” East
B3 10°40" 54,928" South 126° 09° 04.474” East
Bd 10° 40° 54.942” South 126° 15° 04.396” East
BS 10° 39° $4.87” South 126° 16° 04.435” East
BG 10° 37° 54.951” South 126° 15° 04.395” East
B7 10° 37° 54.86” South 126° 21° 04.435” Bast
BS 10° 39° 54.882 South 126° 21° 04.434” East
BI 10° 40° 54.877” South 126° 19° 04.435” Bast
B10 | 10°41’ 54.885” South 126° 16° 04.437" East
Bl 10° 41? 54.886” South 126° 19° 04.437" East
B12 | 10°40" 54.879” South 126° 22° 04.434” East
BI3___| 10°43" 54.883” South 126° 22° 04.435” East
Bid 10° 44” 54.873” South 126° 19° 04.436” East
BIS 10° 44? 54,883” South 126° 19° 04.435” East
BI6 | 10° 44° 54.875” South 126° 16° 04.436” East
B17 ___| 10°46’ 54,888” South 126° 16? 04.44” East
BI8 | 10° 46° 54.868” South 126° 19° 04.436” East
BIO 10° 45° 54.859” South 126° 19° 04.438” East
B20 10° 45° 54.903” South 126° 24? 04.462” East
B21___| 10°47" $4.903” South 126° 24° 04.489” East
B22___| 10°47° 54,921” South 126° 2’ 04.441” Rast
B23 | 10°48" 54.92” South 126° 22° 04.448” East
B24 | 10°48" 54.885” South 126° 18° 04.502” East
B25 10° 49° 54.961” South 126° 18° 04.486” East
B26 | 10° 49° 54.857" South 126° 13° 30.89” East
B27__| 10°48" 54.952” South 126° 12” 54,253” East
B28 | 10° 48° 54.918” South 126° 15° 04.398” East
B29 | 10° 45° 54.937” South 126° 15° 04.397” East
B30 10° 45° 54.958” South 126° 11’ 04.193” East

48
Annex B - MAP OF CONTRACT AREA

CaM MRA E EY
PEEELER ELLE SELL

«
gyekexct:
28

aeggesenay

GRttenneseeltagay

4

aggaggecaeaaaguseadel

SSSLESSIGSS

Eat

Peet errts

88,

dasszescaae ig
sag

Khas

erent

43>
ey

sae
28

AESEE

Stessasatteaas
BRERLER ESTE:

49
4A

1.2

1.3

21

Annex C - ACCOUNTING PROCEDURE
Clause 1 General Provisions

Purpose and Definitions

(a) ‘The purpose of this Annex C is to further define the manner in which the costs and expenses of
Petroleum Operations will be recorded, Recoverable Costs will be determined, and the
Conwactor's books and accounts will be prepared and maintained, and ancillary matters.

(b) A reference to a Clause or paragraph is to a clause or paragraph of this Armex C unless the
contrary is stated.

(c) A reference to an Anicle is to an article of the Agreement to which this Annex C is attached.

Accounting Records

(a) ‘The Conwactor shall maintain complete accounts, books and records, on an accruals basis, of all
costs, expenses and revenues of, or relating to, Petroleum Operations, and the sale or other
disposition of Petroleum, on an accurate basis and in accordance with generally accepted
accounting procedures and standards of the international petroleum industry and in accordanec
with the charts of accounts mentioned in paragraph 1.2(b).

(b) Within sixty (60) days after the Effective Date, the Contractor shall submit to the Designated

Authority, for its approval, an outline of charts of accounts, books, records and reports to be used
for the purposes of paragraph }.2(a) and for reporting to the Designated Authority thereon.

Language and Units of Account

(a) Metric units and barrels shall be employed for measurements and quantities under this Agreement.

(b) The Accounting Records, and ail reports to the Designated Authority, will be in English.

(c) The Accounting Records, and ail reports to the Designated Authority, will be in United States
Dollars. Costs and revenues in another currency will be translated at the exchange rate set on the
day the cost is incurred or the revenue realised at a time and by a financial institution designated

by the Contractor and approved by the Designated Authority.

(d) Exchange gains or losses will be credited or charged to the Accounting Records.
Clause2 Classification and Allocation

Exploration Costs

Exploration Costs are those costs, whether of a capital or operating nature, which directly relate to
Exploration and are incurred in respect of activities carried out substantially in accordance with an
approved Exploration Work Programme and Budget, but without prejudice to sub-Article 4.5 of this
Agreement, including costs of:

(a) drilling wells (and related abandonment and site remediation thereof);

50

| (? HA pao
2.2

2.3

(b) surveys, including labour, materials and services (including desk studies and analysis of survey
data) used in aerial, geological. geochemical, geophysical and seismic surveys, and core hole

drilling:

(c) auxiliary or temporary facilities:

(d) workshops, power and water facilities, warehouses, site offices, access and communication
facilities;

(ce) floating craft, automotive equipment, furniture and office equipment; and

(f) if approved by the Designated Authority, employee and welfare housing, recreational, educational,

health and meals facilities, and other similar costs necessary for Exploration.

Appraisal Costs

Appraisal Costs are those costs that directly relate to Appraisal.

Capital Costs
Capital Costs are:

(a) in respect of a Development Area, and before the start of Commercial Production from it, those
costs, whetber of a capital or operating nature, which directly relate to the Development of it, and

(b) in respect of a Development Area, and after the start of Cormmercial Production from it, those
costs of a capital nature which directly relate to the Development of it, or to the production of
Petroleum from it,

and are incurred in respect of activities carried out substantially in accordance with an approved
Development Work Programme and Budget, but without prejudice to sub-Ariicle 4.5 of this Agreement,
including costs of

(a) workshops, power and water facilities, warchouses, site offices, access and communication
facilities;
(b) production facilitics including offshore platforms (including the costs of labour, fuel hauling and

supplies for both the offsite fabrication and ensite installation of platforms, and other construction
costs in erecting platforms), wellhead production tubing, sucker rods, surface pumps, flow lines,
gathering equipment, storage facilities, all other equipment. facilities and modules on platforms,
treating plants and equipment. and secondary recovery systems;

(c) pipelines and other facilities for wansporting Petroleum produced in the Contract Area to the Field
Export Point,
(d) movable assets and subsurface drilling and production tools, equipment and instruments, and

miscellaneous equipment;
(e) floating crafl, automotive equipment, furniture and office equipment; and

( if approved by the Designated Authority, employee and welfare housing, recreational, educational,
health and meals facilities, and other similar costs necessary for the Development.

4 ee Le
2.4

2.5

2.6

2.7

Operating Costs

Operating Costs are, in respect of a Development Area and afier the start of Commercial
Production from it, those cosis of an operating nature which directly relate to the
Development thereof, or to the production of Petroleum therefrom, and are incurred in
respect of activities carried out substantially in accordance with an approved
Development and Production Work Programme and Budget, but without prejudice to
sub-Article 4.5 of this Agreement.

Decommissioning Costs Reserve

Decommissioning Costs Reserve is the amount determined in accordance with paragraph 4.12(4),

Uplift

Uplift is the amount which, when compounded Quarterly, is equal to the average for the business days of
the Quarter of the annual yield on tong-term United States Treasury Bonds (thirty-year (30) bonds) plus an
annual margin of eleven ()1) percentage points.

Miscellaneous Receipts

Miscellaneous Receipts are:

(a) all monies received by the Contractor, other than for the sale or other disposal of Petroleum from a
Development Area, which are directly related to the conduct of Petroleum Operations, including:

a amounts received from the sale or other disposal of Petroleum from production testing
activities undertaken in Exploration and Appraisal wells;

(ii) argounts received for the disposal, loss, or destruction of property, the cost of which is a
Recoverable Cost;

(iii) amounts reccived by the Contractor under an insurance policy, the premiums of which are
Recoverable Costs, in respect of damage to or loss of property;

(iv) amounts received as insurance (the premiums of which are Recoverable Costs),
compensation or indemnity in respect of Petroleum lost or deswoyed prior to the Field
Export Point;

(vy) amounts received from the hiring or leasing of property, the cost of which is a

Recoverable Cost;
(vi) amounts received from supplying information obtained from Petroleum Operations;

(vii) amounts received as charges for the use of employee amenities, the costs of which are
Recoverable Costs; and

(viii) amounts received in respect of expenditures which are Recoverable Costs, by way of
indemnity or compensation for the incurring of the expenditure, refund of the
expenditure, or rebate, discount or commission in respect of the expenditure; and

(b) the value of property as determined by the Designated Authority, the cost of which is a
Recoverable Cost, when that property ceases to be used in Petroleum Operations.

2.8

Ineligible Costs

Tueligable Costs are:

(a)

(b)
(c)

(4)
©
(fy
(s)

(h)
@
@

(i)

ay

(m)

(0)

(p)
@

interest (or any payment in the nature of, in licu of, or having the commercial effect of. interest) or
other cost under. or in respect of, a Loan Facility;

foreign exchange and currency hedging costs;

costs relating to formation of corporations or of any partnerships or joint venture arrangements,
other than in respect of a unitisation as required by the Cade;

payments of dividends or the cost of issuing shares;
repayments of equity or loan capital;
payments of private overnide royalties, net profits interests and the like;

all expenditure (including professional fees, publicity and out-of-pocket expenses) incurred in
connection with the negotiation, signature or ratification of this Agreement and payments
associated with the acquisition of an interest under this Agreement;

costs incurred by the Contractor before and during the negotiation of this Contract;
costs and charges incurred after the signing of the Agreement but before the Effective Date;

expenditure in respect of any financial transaction to negotiate, float or otherwise obtain or secure
funds for Petroleum Operations including but not limited to interest, commission, brokerage and
fecs related to such transaction as well as exchange losses on loan or other financing whether
between Affiliates or otherwise;

expenditure incurred in obtaining, furnishing and maintaining the guarantees required under the
Agreement and any other amount spent on indemnities with regard to non-fulfilment of contractual
obligations:

payments of taxes under the taxation law of either Timor-Leste or Australia made in accordance
with Article 5 of the Treaty and Angcx G of the Treaty, and all other taxes on income, profit or
gain wherever arising:

payments of administrative accounting cost
Operations;

and other costs indirectly associated with Petroleum

except with the conseot of the Designated Autbonity, costs incurred ju respect of Petroleum after it
has passed the Field Export Point;

costs incurred as a result of non-compliance by the Contractor with the law or this Agreement.
including costs incurred as a result of any vegligent act or omission, or wilful misconduct, of the
Contractor, its agents and sub-contractors, including any amount paid in settlement of any claim
alleging negligence or wilful misconduct whether or not negligence or misconduct is admitted or
whether such sum is stated to be paid on an ex-gratia or similar basis;

payment of compensation or damages under this Agrecment;

costs relating to the setilement of disputes, which are not approved in advance by the Designated
Authority, including all costs and expenses of arbitration or litigation proceedings under this
Agreement;

uu
tess

i
{
+e.

2.9

wo

(s)

()

(u)

(vy)

(x)

(w)
(y)

(2)

Decommissioning costs actually incurred which have been taken into account for the purposes of
determining the Decommissioning Costs Reserve:

payments, if any, under Article 9 of this Agreement

audit fees and accounting fees (excluding fees and expenses incurred for the conduct of atdil and
accounting services required by this Agreement) incurred pursuant to the auditing and OuTting
requirements of any law and all costs and expenses incurred in connection with intragroup
corporate reporting requirements (whether or not required by law);

except with the consent of the Designated Authority and in accordance with the conditions of the
consent, any expenditure in respect of the hiring or leasing of structures, facilities, installations;
equipment or other property, or of other works;

except with the consent of the Designated Authority, costs, including donations, relating to public
relations or enhancement of the Contractor’s corporate image and interests;

casts associated with local offices and local administration, including staff benefits, which are
excessive;

costs which are not adequately supported and documented;

except with the consevt of the Designated Authority, bui subject to sub-Article 4.4 of this
Agreement, costs not included in a Budget for the relevant Year; and

costs not falling within any of the above items which are stated elsewhere in this Agreement not to
be recoverable (including in paragraph 2.1(d) of Article 2), or costs incurred without the consent
of approval of the Designated Authority (where such is required).

Other Matters

(a)
(b)
(©)

(d)

(e)

The methods mentioned in this 2.9 will be used to calculate Recoverable Costs.
Depreciation is not a Recoverable Cost.

The method for the allocation of general and administration costs, other than direct charges,
allocable to Petroleum Operations proposed by the Contractor shall be subject to approval by the
Designated Authority, and shall be applied each Calendar Year consistently.

Inventory levels shal) be in accordance with Good Oil Field Practice. The value of inventory items
not uscd in Petroleum Operations, or sold, the cost of which has becn recovered as an Operating
Cost, shall be treated as Miscellaneous Receipts. The cost of an item purchased for inventory shall
be a Recoverable Cost.

Where the cost of anything, or a receipt (or value) in respect of anything, relates only partially to
the carrying out of Petroleum Operations, only that portion of the cost or the receipt (or value)
which relates to the carrying oul of Petroleum Operations will be a Recoverable Cost or assessed
as a Miscellaneous Reccipt. Where any cost or related receipt (or valuc) relates to more than one
of Exploration, Appraisal, Capital and Operating Costs, or to more than one Development Area,
the cost or related receipt (or value) will be apportioned in an equitable manner.

Clause 3 Costs, Expenses and Credits

Subject as otherwise provided in this Agreement, the following costs, charges and credits shall
be included in the determination of Recoverable Costs:

3.1. Surface Rights

All direct costs necessary for the

acquisition, renewal or relinquishment of surface rights acquired and

saintained in force for the purposes of the Agreement.

3.2 (abour and Associated Labour Costs

(a)

(b)

(©)

(dy

{e)

(i)

The Contractor's locally recruited employees based in Timor-leste or Australia: Costs of all
locally recruited employees who are directly engaged in the conduct of Petroleum Operations in
the JPDA, Limor-Leste or Australia. Such costs shall include the costs of employee benefits and
staic benefits for employces and levies imposed on the Contractor as an employer, transportation
and relocation costs within Timor-Leste and Australia of (he employee and such menibers of the
employee's family (limited to spouse and dependent children) as required by law or customary
practice therein. If such employces are also engaged in other activities, the cost of such employees
shall be apportioned on a time sheet basis according to sound and acceptable accounting,
principles.

Assigned Personnel: Costs of salaries and wages including bonuses of the Contractor's employees
direcdy and necessarily engaged in the conduct of the Petroleum Operations, whether temporarily
or permanently assigned, irrespective of the location of such employees, it being understood that
in the case of those personne! only a portion of whase time is wholly dedicated to Petroleum
Operations under the Agreement, only that pro-rata portion of applicable salaries, wages, and
other costs as delineated in paragraphs 3.2c), 3.2(d), 3.2(e), 3.2(f) and 3.2(g) shall be charged and
the basis of such pro-rata allocation shall be specified.

The Contractor's costs regarding holiday, vacation, sickness and disability benefits and living and
housing and other customary allowances applicable to the salaries and wages chargeable under
paragraph 3.2(b).

Expenses or contributions made pursuant to assessments or obligations imposed under the laws of
Timor-Leste or Australia which are applicable to the Contractor's cost of salaries and wages
chargeable under paragraph 3.2(b).

The Contractor's cost of established plans for employees’ group life insurance, bospitalisation,
pension, stock purchases, savings, bonus and other benefit plans of a like nalure customarily
granted to the Contractor's employees, provided however that such costs are in accordance with
gererally accepted standards in the international petroleum ivdustry, applicable to salaries and
wages chargeable to Petroleum Operations under paragraph 3.2(b).

Reasonable transportation and travel expenses of employees of the Contractor, including those
made for travel and relocation of the expatriate employees, including their families and personal
effects, assigned to Timor-Leste or Australia whose salaries and wages are chargeable to
Petroleum Operations under paragraph 3.2(b).

Actual transportation expenses of expatriate personnel transferred to Petroleum Operations from
their country of origin shall be charged to the Petrolcum Operations. Transportation expenses of
personnel transferred from Petroleum Operations to a country other than the country of their ongin
shall not be charged to the Petroleum Operations. Transportation cost as used in this section shall
mean the cost of freight and passenger service, meals, hotels, insurance and other expenditures

55

re#

(
3.3

3.4

relared to vacation and transfer travel and authorised under the Contractor's standard personnel
policies. [he Contractor shall ensure that all expenditures related to transportation costs are
equitably allocated to the activities which have benefited from the personnel concerned.

(g) Reasonable personal expenses of personnel whose salaries and wages are chargeable to Petroleum
Operations under paragraph 3.2(b) and for which expenscs such personnel reimbursed under the.
Contractor's standard personne! policies. In the event such expenses are not wholly attributable to
Petroleum Operations. the Petroleum Operations shall be charged with only the applicable portion
thereof, which shall be determined on an equitable basis,

Transportation and Employee Relocation Costs

The cost of transportation of employees, equipment, materials aod supplics other than as provided in 3.2
necessary for the conduct of the Petroleum Operations along with other related costs, including import
duties. customs fees, unloading charges, dock fees, and inland and ocean freight charges.

Charges for Services

For purposes of this Clause 3.4, Affiliates which are not wholly owned by the Contractor or the Contractor's
ultimate holding company shall be considered third parties.

(a) Third Parties

The actual costs of contract services, services of professional consultants, utilities, and other
services necessary for the conduct of the Petroleum Operations performed by third parties other
than an Affiliate of the Contractor.

(b) Affiliates of the Contractor

(i) Professional and Administrative Scrvices Fxpenses: cost of profes and
administrative services provided by any Affiliates of the Contractor for the direct benefit
of Petroleum Operations, including services provided by the production, exploration,
legal, financial, insurance, accounting and computer services divisions other than those
covered by sub-paragraph 3.4(b)(ii) or Clause 3.6 or paragraph 3.8(b) which the
Contractor may use in lieu of having its own employees. Charges shall reflect the cost of
providing their services and shall not include any clement of profit and shall be no less
favourable than similar charges for other operations carried on by the Contractor and its
Affitiates. The chargeout rate shal! include all costs incidental to the employment of such
personnel. Where the work is performed outside the home office base of such personnel,
the daily rate shall be charged from the date such personnel Jeave the home office base
where they usvally work up to their return thereto, including days which are not working
days in the location where the work is performed, excluding any holiday entitlements
derived by such personne! from their employment at their home office base.

(ii) Scientific or Technical Personnel: cost of scientific or technical personnel services
provided by any Affiliate of the Contractor for the direct benefit of Petroleum Operations,
which cost shall be charged on a cost of service basis and shall not include any element of
profil. Unless the work ta be done by such personnel is covered by an approved
Programme and Budget, the Contractor shall not authorise work by such personnel.

Gi) Equipment and facilities: use of equipment and facilities owned and fumished by the
Contractor's A ffiliates, at rates commensurate with the cost of ownership and operation;
provided, however, that such rates shall not execed those currently prevailing for the
supply of like equipment and facilities on comparable terms in the arca where the
Pewoleum Operations are being conducted. The equipment and facilities referred to

56
3.5

3.6

3.7

3.8

herein shall exclude major investment items such as (but not limited to) drilling rigs,
producing platforms, oi] treating facilities, oi] and gas loading and transportation systems,
storage and terminal facilities and other major facilities, rates for which shall be subject to
separate agreement with the Designated Authority.

Communications

Costs of acquiring. leasing. installing, operating, repairing and maintaining communication systems
including radio and microwave facilities between the Contract Arca and the Contractor's base facility.

Office, Storage and Miscellaneous Facilities

Net cost to the Contractor of establishing, maintaining and operating any office, sub-office, warchouse, data
storage, housing or other facility in Timor-Leste directly serving the Petroleum Operations.

Ecological and Environment

(a) Costs incurred in the Contract Area as a result of legislation for archaeological and geophysical
surveys relating to identification and protection of cultural sites or resources.

(b) Costs incurred in cavironmental or ecological surveys required by this Agreeinent or regulatory
authonities.

(c) Costs to provide or have available pollution containment and removal equipment.

(d) Costs of actual control and cleanup of oil spills, and of such further responsibilities resulting

therefrom as may be required by applicable laws and regulations.

(e) Costs of restoration of the operating environment.
Material Costs

Costs of maicrials and supplies, equipment, machines, tools and any other goods of a similar nature used or
consumed in Petroleum Operations subject to the following.

(a) Acquisition — the Contractor shall only supply or purchase materials for use in Peiroleum
Operations that may be used in the foresecable future. The accumulation of surplus stocks and
inventory shall be avoided so far as is reasonably practical and consistent with efficient and
economica] operations. Inventory levels shall, however, take into account the time Jag for
replacement, emergency needs, weather conditions affecting operations and similar
considerations.

(b) Components of costs, arm's length transactions — except as otherwise provided in paragraph
3.8(d), materia] purchased by the Contractor in arm's length transactions in the open market for
use in the Petroleum Operations shall be valued to include invoice price less trade and cash

iscounts, purchase and procurement fees plus freight and forwarding charges between point of
supply and point of shipment, freight to port of destination, insurance, taxes, customs duties,
consular fees, excise taxes, other items chargeable against imported materials and, where
applicable, handling and transportation expenses from point of importation to warehouse or
operating site. Where an Affiliate of the Contractor has arranged the purchase, coordinated the
forwarding and expediting effort, a fee equal to four (4) per cent of the value of the materials may
be added to the cost of the materials purchased.

57

(c)

(d)

Accounting - such material costs shall be charged to the Accounting Records and books in
accordance with the "First in. First out" (FIFO) method.

Material purchased from or sold to Affiliates of the Contractor or transferred from other activities
of the Contractor to or from Petroleum Operations shalt be valued and charged or credited at the
prices specified in sub-paragrephs 3.8(d)(i). 3.8(¢)(ii) and 3.8(d)Gii).

@

Gi)

(iii)

Gv)

(v)

(vi)

New material, including used new material moved from inventory (Condition "A"), shall
be valued at the current international net price which shall not exceed the price prevailing
in normal arm's. Jongth transactions in the open market.

Used material (Conditions "B","C" and "D"):

(2a) Material which is in sound and serviceable condition and is suitable for re-use
without reconditioning shall be classified as Condition "B" and priced at
seventy-five per cent (75%) of the current price of new material defined in sub-
paragraph 3.8(d)(i).

(bb) Materials which capnot be classified as Condition “B” but which are
reconditioning will be further serviceable for its original function shall be
classified as Condition "C” and priced at not more than fifty per cent (50%) of
the current price of new material as defined in sub-paragraph 3.8(d)(i). The cost
of reconditioning shal! be charged to the reconditioned material provided that
the value of Condition "C" material plus the cost of reconditioning does not
exceed the value of Condition "B" material,

(ce) Material which cannot be classified as Condition "B" or Condition "C" shall be
classified as Condition "D" and priced at a value commensurate with its use by
the Contractor. If material is not fit for use by the Contractor il shall be disposed
of as junk,

Material involving erection costs shall be charged at the applicable condition percentage
of the current knocked-down price of new material as defined in sub-paragraph 3.8(@)(i).

When the usc of material is temporary and its service to the Petroleum Operations docs
nol justify the reduction in price as provided for in sub-paragraph 3.8(d)(ii)(bb), such
material shall be priced on a basis that will result in a net charge to the accounts under
this Agreement consistent with the value of the service rendered.

Premium prices - whenever material is not readily obtainable at published or listed prices
because of national emergencies, strikes or other unusual causes over which the
Contractor has no control, the Contractor may charge Petroleum Operations for the
required material at the Contractor's actual cost incurred in providing such material, in
making it suitable for usc, and in moving it to the Comract Area; provided notice in
writing is fumished to the Designated Authority of the proposed charge prior to charging
Petroleum Operations for such material and the Designated Authority shall have the right
to challenge the transaction on audit.

Warranty of material furnished by the Contractor - the Contractor does not warrant the
material furnished. Ip case of defective material, credit shall not be passed to Petroleum
Operations unti) adjustment has been received by the Contractor from the manufacturers
of the material or their agents.

58

3.9

3.10

3.11

3.12

3.13

3.14

3.15

3.16

Rentals, Duties and Other Assessments

All rentals, levies. charges, fees. coritribulions and uther charges of every kind and nature levied by any
Limor-Leste or Australian governmental authority in connection with the Petroleum Operations and paid
directly by the Contractor (save where the contrary is expressly provided in this Agreement).

{nsurance and Losses

Insurance premiums and costs incurred for insurance provided that such insurance is customary, affords
prudent protection against risk and is at a premium no higher than that charged on a competitive basis by
insurance companies which are not Affiliates of the Contractor. Except in cases of failure to insure where
insurance coverage is required pursuant to this Agreement, actua) costs and losses mcurred shal} be
allowable to tbe extent not made good by insurance. Such costs may include repair and replacement of
property resulting from damages or losses incurred by fire, flood, storm, theft, accident or otber cause,

Legal Expenses

All reasonable costs and expenses resulting from the handling, investigating, asserting, defending, or
settling of any claim or legal action necessary or expedicnt for the procuring, perfecting, retention and
protection of the Contract Area, and in defending or prosccuting Jawsuits involving the Contract Area or
any third pany claim arising out of the Petroleum Operations, or sums paid in respect of legal services
necessary for the protection of the joint interest of the Designated Authority and the Contractor shall be
allowable. Such expenditures sbal) include, attorney's fees, court costs, costs of investigation, and
procurement of evidence and amounts paid in settement or satisfaction of any such litigation and claims.
Where legal services are rendered in such matters by salaried or rogularly retained Jawyers of the
Contractor or an Affiliate of the Contractor, such compensation shall be included insicad under Clause
3.4(b) as applicable.

Claims

Lxpenditures made in the settlement or satisfaction of any loss, claim, damage, judgement or other expense
arising out of or relating to Petroleum Operations.

Training Costs

All costs and expenses incurred by the Contractor in the training of its employees engaged in Petroleum
Operations, and such other training as is required by this Agreement.

General and Administrative Costs
‘The costs described in Clause 2.9(c).

Other Expenditures

Other reasonable expenditures not covered or dealt with in the foregoing provisions of this Clause 3 which
are necessarily incurred by the Contractor for the proper, economical and efficient conduct of Petroleum
Operations.

Duplication

There shall be no duplication of charges and credits.
5.1

5.2

Clause 4 Inventories

Inventories of property in use in Petroleum Operations shall be taken at reasonable intervals but at least
once a year with respect to movable assets and once every three (3) years with respect to immovable assets.
The Contractor shall give the Designated Authority at Ieast thirty (30) days written notice of its intention to
take such inventory and the Designated Authority shall have the right to be represented when such
inventory is taken. The Contractor shall clearly state the principles upon which valuation of the inventory
has been based. The Contractor shal] make every effort to provide to the Designated Authority a full report
on such inventory within thirty (30) days of the taking of the inventory. When an assignment of rights
under this Agreement takes place, the Contractor may, at the request of the assignee, take a special
inventory provided that the costs of such inventory are borne by the assignee.

Clause 5 = Production Statement

Production Information

From the start of production from the Contact Area. the Contractor shall submit a monthly Production
Statement to the Designated Authority showing the following information separately for each producing
Development Area and in aggregate for the Contract Area:

(a) the quantity of Crude Oil produced and saved;

(b) the quality characteristics of such Crude Oil produced and saved;

(c) the quantity of Natural Gas produced and saved;

(d) the quality characteristics of such Natural Gas produced and saved;

(c) the quantities of Crude Oil and Naturaj Gas used for the purposes of carrying on drilling and

production operations and pumping to field storage;
0) the quantities of Crude Oil and Nawural Gas unavoidably lost;

(g) the quanuties of Natural Gas flared and vented;

(h) the size of Petroleum stocks held at the beginning of the month in question;

(i) the size of Petroleum stocks held at the end of the month in question;

0) the quantities of Natural Gas re-injected into the Reservoirs; and

(k) in respect of the Contract Area as a whole, the quantities of Petroleum transferred at the Field
Export Point.

All quantities shown in this statement shall be expressed in both volumetric terms (barrels
of Crude Oj) and cubic meters of Natural Gas) and in weight (metric tonnes).

Submission of Production Statement

‘The Production Statement for each month shall be submitted to the Designated Authority no later than ten
(10) days after the end of such month

60

t Qe oe et

6.1

6.2

71

72

73

Clause 6 Value of Production and Pricing Statement

Value of Production and Pricing Statement Information

The Contractar shall. for the purposes of Auticle 8 of the Agreement, prepare a Value of Production and
Pricing Statement providing calculations of the valuc of Crude Oil and Natural Gas produced and saved
during each Quaner. This Value of Production and Pricing Statement shall contain the following
information:

(a) the quantities and the price payable therefor by the Contractor in respect of sales of Natural Gas
and Crude Oil delivered (o third parties during the Quarter in question; and

(b) the quantitics and price payable in respect of sales of Natural Gas and Crude Oil delivered dunng
the Quarter in question, other than to third parties.

Submission of Value of Production and Pricing Statement

The Value of Production and Pricing Statement for each Quarter shall be submitted to the Designated
Authority not later than twenty one (21) days after the end of such Quarter.

Clause 7 Cost Recovery Statement

Quarterly Statement

The Contractor shall prepare witb respect to each Quarter a Cost Recovery Statement containing the
following information:

(a) Recoverable Costs cared forward from the previous Quarter;
(b) Recoverable Costs for the Quarter in question;
(c) Credits under the Agreement for the Quarter in question;

(@) Tota} Recoverable Costs for the Quarter in question (paragraphs 7.1(a) plus 7.1(b) less 7.1(c);

(e) quantity and value of the Contractor's share of Petroleum under Article 7 of the Agreement in the
Quarter in question; and

@ amount of Recoverable Costs to be carried forward into the next Quarter (paragraph 7.1(d) less
paragraph 7.1(e).

Preparation and Submission of Cost Recovery Statements

Quarterly Cost Recovery Statements shall be submitted within fifteen (15) working days after the end of the
Quarter in question.

Annual Statement

An Annual Cost Recovery Statement shall be submitted within ninety (90) days after the end of cach Year.
The Annual} Statement shall contain the categories of information listed in Clause 7.1 for the Year in
question, separated into the Quarters of the Year in qucstion, and showing the cumulative positions at the
end of the Year in question.

| 4
4d

eu
8.1

Clause 8 Statements of Expenditure and Receipt

Quarterly Statement

The Conuactor shall prepare with respect to each Quarter a Statement of Expenditure and Receipts. ‘he
Statement will distinguish between Exploration, Appraisal, Capital and Operating Costs and will identify
major items within these categories. The Statement will show the following:

(a) actual expenditures and receipts for the Quarter in question;

(b) cumulative expenditure and receipts for the Year in question;

(c) latest forecast cumulative expenditures at the Year end;

(a) variations between budget forecast and latest forecast and explanations thereof.

The Statement of Expenditure and Receipts of each Quarter shall be submitted to the Designated Authority
no later than fifteen (15) days after the end of such Quarter,

Annual Statement

The Contractor shall prepare a Final End-of Year Statement. The Statement will contain information as.
provided in the Production Statement, Value of Production and Pricing Statement, Cost Recovery
Statement and Statement of Expenditure and Receipts, but will be based on actual quantities of Petroleum
produced and costs incurred. This Statement will be used to make any adjustments that are necessary to the.
payments made by the Contractor under this Agreement. The Final End-of-Ycar Statement of cach
Calendar Year shall be submitted to the Designated Authority within ninety (90) days of the end of such
Calendar Year.

62

fy
Annex D — PROPOSALS FOR TIMOR-LESTE LOCAL CONTENT

The following proposal complies with sub-section 5.4 of the Code which requires the submission of proposals for:

a) training, and. with due regard to occupational health and safety requirements, giving preference in
employ; in the Petroleum Operations to nationals and permanent residents of Timor-Leste, and
6) the acquisition of goods and services from persons based in Timor-T este.

The Contractor proposes the following:

1. For all Contractor's sub-contracts (except contracts taken on assignment from other operators), ensure
local content provisions are included in such sub-contracts and in particular for the drilling rig, rig
services, supply, logistics and the petroleum infrastructure project referred to in item 3 below;

w

Provide the resources to actively ensure that sub-contractors are in compliance with their Jocal content
provisions; and

3. Contribute (o the establishment of petroleum infrastructure in Timor-Leste in the form of the Data Tape
and Core Storage facility at Hera, capped at USS1.9 million, which will be managed through the
established processes between the Contractor and the Designated Authority.

4. Provide six months of Dili-based training in English, Xl, HSE and Petroleum Geoscience and Engineering
to ten (10) qualified Timorese graduates, secondment to five (5) qualified Timorese graduates during the
Exploration Period and additional secondments to five (5) qualified Timorese graduates in the event that
one or more contingent wells is drilled. Implementation of the training and secondment is subject to prior
approval of the Designated Authority.

Any costs and expenditure incuyred in iraplementing the proposals set ont in this Annex D are costs being incurred
in carrying on Petrolcum Operations and are deemed to be Recoverable Costs for the purposes of Article 6 of this
Agreement.

63

